EXHIBIT A
                                                                                                                          3
1                  UNITED STATES DISTRICT COURT               1                      PROCEEDINGS
                    MIDDLE DISTRICT OF FLORIDA
2                      JACKSONVILLE DIVISION                  2    February 18, 2020            9:54 a.m.
3    FOODONICS INTERNATIONAL,                                 3              THE COURT: Everyone ready? Morning.
     INC., a Florida corporation,
4                                                             4               MR. POST: Good morning.
                                                                                             morning.
           Plaintiff,
           Plaintiff,
5                                                             5               THE COURT: Good morning, everybody. Good
     v.             Case No. 3:17-cv-1054-J-32JRK
6                                                             6        to see all of you.
     DINA KLEMPF SROCHI, as
7    Trustee of the Laura Jean Klempf                         7                        ahead.. And since we have a
                                                                             We'll go ahead
     Revocable Trust, a Florida Trust,
8                                                             8        record here, this is the matter of Foodonics
           Defendant.
           Defendant.
9    _______________________________________                  9        International versus Dina Klempf Srochi,
     DINA KLEMPF SROCHI, as Trustee of the
10   Laura Jean Klempf Revocable Trust, et al.,               10    et cetera, et al., Case Number
11         Counterclaim Plaintiffs,
                        Plaintiffs,                           11      17-cv-
                                                                    3:17 -cv-1054
                                                                         -cv- 1054--J-32JRK. And we're here on a
                                                                              1054
12   v.                                                       12    motion to compel privileged
                                                                                          privileged log filed by the
13   FOODONICS INTERNATIONAL, INC.,                           13    plaintiff//count
                                                                    plaintiff  counter-
                                                                                     er-defendant
                                                                                     er- defendant -- defendants --
     a Florida corporation, et al.,
14                                                            14    and that's document number 214 -- and the
           Counterclaim Defendants.
                        Defendants.
15   ______________________________________                   15                            counterclaim--plaintiff
                                                                    response to that by the counterclaim  plaintiff,,
       PROCEEDINGS BEFORE SPECIAL MASTER MICHAEL TANNER
16         PURSUANT TO AMENDED NOTICE OF HEARING BY           16    and that's document number 226 and attachments
17                         SPECIAL MASTER                     17    to that.
18   DATE TAKEN: February 18,
                            18, 2020                          18            Let's go ahead and have everyone identify
     TIME:    9:54 a.m. - 11:21 a.m.
19   PLACE:    Gunster Law Firm                               19       themselves. Let's start with the Foodonics
            225 Water Street, Suite 1750
20          Jacksonville, FL 32202                            20       parties first.
21 This cause came on to be heard at the time and place       21             MR. STEIF: Sure. Andrew Steif and Dan
    aforesaid, when and where the following Proceedings
22                       were reported by:                    22       Bean from Abel
                                                                                 Abel Bean on behalf of Foodonics and
                   Stephanie Powers Cusimano
23             Registered Professional Reporter               23       Jacques Klempf. Grier Wells,
                                                                                             Wells, Gray
                                                                                                    Gray Robinson on
                 Florida Professional Reporter
24                    Powers Reporting, Inc.                  24       behalf of the same.
                                                                                     same.
                301 West Bay Street, Suite 1418
25                   Jacksonville, FL 32202                   25             MR. BEAN: And Jackie.
                                                                                           Jackie.
                      Powers Reporting, Inc.                                       Powers Reporting, Inc.
                 301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                      Jacksonville, FL 32202                                       Jacksonville, FL 32202
                           (904)355-4077                                                (904)355-4077


                                                          2                                                               4
1                       APPEARANCES                           1               MR. STEIF: Oh. And Jackie Van Laningham,
2          ANDREW J. STEIF, Esquire                           2        Abel Bean as well.
                                                                                    well.
                DANIEL K. BEAN, Esquire
3          JACQUELINE A. VAN LANINGHAM, Esquire               3              THE COURT: Good morning.
4                Abel Bean Law, P.A.                          4               Mr. Post.
                 50 North Laura Street
5                Suite 2500                                   5               MR. POST: Good morning.
                                                                                             morning. James Post, law
                 Jacksonville, FL 32202
6          asteif@abelbeanlaw.com                             6        firm of Smith,
                                                                               Smith, Hulsey & Busey on behalf of Dina
           dbean@abelbeanlaw.com
7          jvanlaningham@abelbeanlaw.com                      7        Klempf Srochi as trustee.
                                                                                         trustee. With me today is
8               Appearing on behalf of Plaintiff.
                                       Plaintiff.             8        Mike Demont and Chris Dix, my partners.
9             and                                             9             THE COURT: Good morning, everybody.
10               S. GRIER WELLS, Esquire                      10       Thank you.
11               Gray Robinson, P.A.                          11            I did want to ask you before we get into
                 50 North Laura Street
12               Suite 1100                                   12       the motion we're here about today,
                                                                                                    today, I noticed
                 Jacksonville, FL 32202
13               grier.wells@gray-robinson.com                13       that there's been another lawsuit filed in
14               Appearing on behalf of Plaintiff.
                                        Plaintiff.            14       State Court.
                                                                             Court. I saw that in the motion to
15                                                            15       dissolve a lis pendens.
                                                                                      pendens.
16              JAMES H. POST, Esquire                        16             Does anybody anticipate that that will
           MICHAEL E. DEMONT, Esquire
17         CHRISTOPHER DIX, Esquire                           17       affect either the scope or the timing
                                                                                                      timing of
18              Smith Hulsey & Busey                          18       discovery in this case in any way?
                                                                                                     way?
                1 Independent Drive
19              Suite 3300                                    19             MR. POST: No  No..
                Jacksonville, FL 32202
20              jpost@smithhulsey.com                         20              MR. STEIF: I doubt it.
           mdemont@smithhulsey.com
21         cdix@smithhulsey.com                               21              THE COURT: Okay. So those are just going
22               Appearing on behalf of Defendants.
                                        Defendants.           22       to go on parallel tracks
                                                                                         tracks and --
23                                                            23             MR. STEIF: Well, we we'll
                                                                                                   'll probably diverge
24                                                            24       on our take on what should happen, but I don't
25                                                            25       think it will affect discovery. We filed in
                      Powers Reporting, Inc.                                       Powers Reporting, Inc.
                 301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                      Jacksonville, FL 32202                                       Jacksonville, FL 32202
                           (904)355-4077                                                (904)355-4077
                                                         5                                                             7
1    the State Court a motion to dismiss pending the         1    has just a boiler
                                                                             boilerplate
                                                                                 erplate objection that said,
                                                                                                        said, we
2    Federal Court resolution.
                   resolution.                               2    will produce all non-privileged documents.
                                                                                                  documents.
3         MR. POST: I agree.
                         agree.                              3           There wasn't a mention of a privilege log.
4          THE COURT: You folks agree with that?
                                           that?             4    You know, and you'll see in the response
5          MR. POST: Correct. We agree that that             5    numerous times that meet-and-confer meetings
6    doesn't. If it did, we don't think it will              6    were had about our client'
                                                                                     client's privilege log,
7    delay discovery in this case.
                             case.                           7    there were hearings and things like that.
                                                                                                       that. Not
8          MR. STEIF: Yeah.                                  8    once did the fact that they had this
9          THE COURT: So you're not going to ask to          9    significant privilege log come up.
10   do any discovery in this case that would be             10         The privilege log that we did get came to
11                case??
     used in that case                                       11   us on December 23rd as part of a transmittal of
12         MR. POST: Correct.                                12   third-party document productions
                                                                                       productions that they
13         THE COURT: Okay. Very good. So let's go           13   received over time.
14   ahead with the motion to compel. I've
                                      I've read the          14          I only got one copy of this, but it's just
15   papers. Thank you for those.                            15   a -- how the folder looked,
                                                                                      looked, how we got it.
16         Mr. Steif.
               Steif.                                        16   That -- we didn't receive it on the 23rd
17         MR. STEIF: Do you need extra copies of            17                            issue,, and it didn't get
                                                                  because of a technical issue
18   anything, motion or response?                           18   served on Abel Bean.
                                                                                   Bean. But when we did get it in
19         THE COURT: No, sirsir..                           19   January,, that's what the folder looked like.
                                                                  January                                 like.
20        MR. STEIF: I tabbed a copy of the                  20   It's at the bottom.
                                                                              bottom. The rest the folders are
21   response because I'm going to talk about a              21   third-party documents.
22   couple of documents, so -- I don't have too             22          There wasn't a heads-up,
                                                                                         heads-up, we've
                                                                                                   we've got a
23   many things to hand you today, but there will           23   privileged log to give you.
                                                                                         you. There was no
24   be some cases
             cases and some other materials.
                                      materials. And         24   service of court document email. They used a
25   how about a copy of the color --                        25   vendor to serve it. It got picked up by Gray
                Powers Reporting, Inc.                                       Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                       Jacksonville, FL 32202
                     (904)355-4077                                                (904)355-4077


                                                         6                                                             8
1          THE COURT: I have it.
                             it.                             1    Robinson's spam filter,
                                                                                  filter, and we only found out
2         MR. STEIF: Okay. Just a brief sort of              2    about in January on a meet-and-confer about
3    background,, although I know that it's sort of
     background                                              3    something else.
4    clear from what we filed, but we're here about          4         And it was served on January 23 -- or
5    a December 23rd, 2019, privilege log with 1,911         5    December 23rd, which is significant to us,
6    entries. That's more than twice the 900-or-so           6    because we were here for three hours that day
7    documents the trust produced in this case in            7                                        issues,,
                                                                  talking about a number of discovery issues
8    the course of two years.                                8    including Gray Robinson
                                                                                  Robinson and Foodonics'
9          The privilege log was produced nearly 15          9    privilege logs.
10   months after the trust produced
                            produced its documents
                                         documents           10        And there was a significant motion on that
11   in September 2018. That was their production.           11   and an order entered about sanctions
                                                                                             sanctions.. And the
12   There was 890-some odd.
                          odd.                               12   document was served seven or eight hours after
13         They've only produced 27 documents since          13   that hearing. I won't speculate about why, but
14   then,
     then, in July of 2019. We never got any notice          14   it's easy to say this is a one-sided issue when
15   regarding withheld documents.
                         documents. A log was not            15   you produce it after the hearing and we can't
16   mentioned. It wasn't provided in September              16   talk about it.
17   2018,, or even in July 2019,
     2018                   2019, when they produced         17             think,, even in the sort of briefest
                                                                        We think
18   their additional documents.                             18   reviews of the log,
                                                                                   log, you can see why it's
19          The September documents of 2018
                                       2018 were given
                                                 given       19   significant,, not just because it's double the
                                                                  significant
20   to us by way of a simple transmittal email.
                                              email.         20   production of a very small production we had,
21                significant,, but I just wanted to
     It's not too significant                                21              descriptions.. You can't determine
                                                                  there's no descriptions
22   sort of give you a copy
                        copy of that email. That's           22   privilege from the face of any of this,
                                                                                                    this, which
23   how we got it.                                          23              about,, and some of the categories we
                                                                  we'll talk about
24          I'm going to hand you later a copy of what       24   think are clearly not privileged.
25   their discovery responses looked like, but it           25         Our primary argument today is obviously
                Powers Reporting, Inc.                                       Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                       Jacksonville, FL 32202
                     (904)355-4077                                                (904)355-4077
                                                                 9                                                             11
1          the waiver.
               waiver. If I could, I could argue that                 1    period as a default guideline,
                                                                                               guideline, the District
2          first,
           first, and then perhaps -- I don't know,
                                              know,                   2    Court'
                                                                           Court's determination is case by case,
                                                                                                             case, and
3          however you want to go back and forth, but the             3    there's factors to take into account.
                                                                                                        account. The
4          waiver is our primary and first argument.                  4    degree to which the objection or assertion
5               THE COURT: Go ahead with that  that.. But let         5                              privilege,, whether
                                                                           allows us to evaluate the privilege
6          me ask you, so the --                                      6    they are boiler
                                                                                    boilerplate
                                                                                         erplate objections, the
7               MR. STEIF: Sure.                                      7    timeliness,, of course
                                                                           timeliness      course,, is probably the most
8               THE COURT: -- the date on which you first             8    significant, the magnitude of the document
9          became aware of the privilege log was what?
                                                 what?                9    production, and other circumstances that are in
10               MR. STEIF: January 10th.
                                    10th.                             10   the case.
11               THE COURT: January 10th.                             11         In Universal, the delay in producing the
12              MR. STEIF: We don't deny that there was               12   privilege log was less than eight months. Here
13         an email from the vend
                             vendor on the 23rd.
                                           23rd. It was               13                                       13,,000
                                                                           we're talking about 15. There were 13
14         picked
           picked up by Gray's spam filter
                                     filter,
                                         er, and it wasn't            14   documents at issue.
                                                                                         issue. Here there's 1911. So a
15         served on Abel Bean, although we were counsel              15   tougher job there. But like here,
                                                                                                       here, no extension
16         of record in the case.
                            case.                                     16   was requested and there wasn't sufficient
17               THE COURT: Okay. So that -- we are                   17                      log,, and the Court
                                                                           information on the log
18         having a transcript of this.
                                  this. So that the                   18   determined that the privilege was waived.
19         record is clear, the email that you handed me,             19                            Burlington.. That was a
                                                                                The same result in Burlington
20         why don't we have that marked --                           20   five-month delay. There were boil
                                                                                                          boiler
                                                                                                              erplate
                                                                                                              er plate
21              MR. STEIF: Sure.                                      21   objections in the written response,
                                                                                                     response, like here.
                                                                                                                     here.
22              THE COURT: -- not now, but afterward
                                                afterward,, as        22   We'll look at that.
                                                                                         that.
23         Foodonics' parties Exhibit 1 to this hearing.
                                                hearing.              23          And the Court actually says in Burlington
24         And then the screenshot you showed me, let's               24   that,
                                                                           that, "Absent
                                                                                 "Absent mitigating circumstances,
                                                                                                    circumstances, the
25         have that as Foodonics' parties Exhibit 2 to               25                                          waiver."
                                                                           five-month delay alone would require a waiver ."
                      Powers Reporting, Inc.                                          Powers Reporting, Inc.
                 301 West Bay Street, Suite 1418                                 301 West Bay Street, Suite 1418
                      Jacksonville, FL 32202                                          Jacksonville, FL 32202
                           (904)355-4077                                                   (904)355-4077


                                                                 10                                                            12
1          this hearing.                                              1    And that's at the yellow tab where the Court
2                 (Foodonic's Exhibit 1 was marked for                2    holds that. The Court says that it was filed
3    identification.)                                                 3    five months later.
                                                                                       later.
4                 (Foodonic's Exhibit 2 was marked for                4          "In the absence of mitigating
5    identification.)                                                 5    considerations, this fact alone would immunize
6                THE COURT: Okay. Go ahead.
                                       ahead.                         6    the District Court's ruling from reversal, but
7                MR. STEIF: So our waiver argument is our             7                                supported,"
                                                                           additional circumstances supported       and,, of
                                                                                                                 ," and
8          first argument,
                 argument, and it sort of takes everything            8    course,
                                                                           course, they talk about the lack of
9          as a whole. We think it's -- the case law is               9    descriptions and that there'd
                                                                                                 there'd be nothing
10         clear that privilege must be claimed and                   10   burdensome to have complied with the
11         asserted
           assert                manner,, and the failure to
                  ed in a timely manner                               11   obligations.
12         do that waives it.                                         12         Here in our case -- I'll wait till
13               We've cited a number of cases,
                                         cases, but the two           13   you're --
14         main ones that I want to talk about are                    14         THE COURT: Go ahead.
                                                                                                 ahead.
15         Universal City v. Ride & Show Engineering.
                                         Engineering.                 15         MR. STEIF: In our case, you know, where a
16         That's in our brief,
                          brief, as well as the Burlington            16   privilege log produced within 30 days is
17         Northern vv.. United States District Court for             17   presumptively
                                                                           presump         timely,, in our belief a delay of
                                                                                    tively timely
18         Montana. I've got tabbed copies of those.                  18   15 months is clearly untimely. We've got case
19              THE COURT: Okay.                                      19                             delay,, or half,
                                                                           law where a third of that delay      half, was a
20               MR. STEIF: In Universal City, relying on             20   waiver.
21         Burlington -- Universal City is a Middle                   21        Second,, the privilege log -- or the
                                                                                Second
22         District of Florida case -- it sort of sets out            22   objections from the trust -- these are their
23         a multifactor test to determine if a privilege             23   responses to the request for production. Each
24         log is timely.                                             24   one has something -- I haven't seen categories
25                Using a 30-day default as a -- 30-day               25   like this, but it says ""specific objection"" in
                                                                                                    specific objection
                      Powers Reporting, Inc.                                          Powers Reporting, Inc.
                 301 West Bay Street, Suite 1418                                 301 West Bay Street, Suite 1418
                      Jacksonville, FL 32202                                          Jacksonville, FL 32202
                           (904)355-4077                                                   (904)355-4077
                                                         13                                                         15
1    response to pretty much all of them, but all it          1    we look at documents of that amount in a day
2    really says is,
                 is, "Defendant
                     "Defendant objects to the                2    when we prepare for a deposition or when we
3    extent that it demands documents categorically           3    learn this case. And for a firm that size,
4    protected from disclosure by the                         4    it's just not an excuse. Perhaps that's a
5    attorney/client privilege or work product                5    week's worth of work, not six months.
6    doctrine."                                               6         And under any circumstances we think the
7          It doesn't say what's withheld.
                                 withheld. To us              7    production after the 12/23 hearing was
8    that's boilerplate.                                      8    intentional. Certainly we could have discussed
9           The main factors -- the other main                9    it had it come up before that. We're here to
10   factors, the magnitude of the document                   10   discuss it now.
11               here.. They've produced less than
     production here                                          11         The trust has cited a number of cases in
12   1,000 documents.
            documents. There just isn't an excuse             12   the response saying,
                                                                                saying, you know,
                                                                                            know, there are
13   for 15 months of delay for 1,
                                1,911 others.                 13   circumstances in which it shouldn't be waived.
14          And then the particular circumstances are         14          There are a couple of cases I want to
15   that the privilege log doesn't contain any               15   cite,
                                                                   cite, and I think these are worth looking --
16   descriptions and the -- sort of the facts                16   these are the Tyne and the Anderson cases.
                                                                                                         cases.
17   relating to the timeline of events,
                                 events, most of              17         And I don't want to refer to them too
18   which are described in Mr. Post's declaration            18   heavily other than to say that they're
19                motion..
     and in their motion                                      19   significant because they don't analyze this
20        In their response,
                   response, they call a waiver               20   specific issue in the way that they're stated
21   draconian,, but there's no viable opposition.
     draconian                         opposition.            21   to.
22   They agree in their response that this could             22         The Tyne case,
                                                                                  case, the motion to compel was
23                   earlier,, and that's probably all
     have been done earlier                                   23   actually granted
                                                                            granted and denied in part, and
24   we agree on,
                on, but then argue that there's no bad        24   there's no analysis of waiver as a result of
25   faith or intentional conduct,
                          conduct, which is both not          25   untimely production. It's based on a
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077


                                                         14                                                         16
1    true and isn't the standard anyway.                      1    different -- on a different issue.
2          The list of procedural events in the               2          And then in the Anderson case, which is
3    declaration and in the response supports our             3    helpful for other things, the main issue was
4    argument that the work was entrusted to a staff          4    the sufficiency of the privilege log, not an
5              legally
     member is legal ly irrelevant as is a move of an         5    argument that the document should be produced
6    office.
     office. Most of the events occurred in -- and            6    because it was untimely.
7    I'll -- I'm going to be talking about this --            7         So there's no cases that they have cited
8    Mr. Post's declaration, which I think is                 8    that are directly on point.
                                                                                        point. And we can't find
9    Exhibit BB..                                             9    a single case where a privilege log was
10         THE COURT: It is.                                  10   withheld this long. There is ample basis for a
11         MR. STEIF: Anyway, but most of the events          11   waiver under these types of circumstances and
12   that are referenced in there are in October and          12   much better in a much shorter time for delay.
13   November of 2018, when probably this would have          13                            bases,
                                                                        I think -- on those bas es, we think
14   been appropriate to serve to us. The                     14   clearly,
                                                                   clearly, as a factual matter,
                                                                                         matter, as a legal
15   references to the many discussions regarding             15   matter, waiver is required. 15 months is far,
                                                                                                            far,
16   privilege logs and discovery meetings are                16   far too long. And given the significance of
17   ironic in that it supports our argument because          17   the documents and the timing,
                                                                                           timing, all the facts,
                                                                                                           facts,
18   this should have come up from their end.
                                         end.                 18   the circumstances of this case clearly warrant
19                                        2018,, many
            The timeline skips ahead from 2018                19   itit,, and we think waiver is warranted here.
20   months later,
            later, into 2019 without explanation.
                                        explanation.          20         THE COURT: Okay. Do you want to go on to
21       then,, sort of hard to believe for us
     And then                               us,, it           21   the rest of your argument?
22   says that,
          that, "Counsel
                "Counsel reviewed the 1911 documents          22         MR. STEIF: I can.
23   in batches
        batches for six months, from June to                  23         THE COURT: Yeah, why don't you go ahead
24   December."
     December."                                               24   and do that. And by asking you to do that, I'm
25        Well, maybe we're just fast,
                                 fast, but that --            25   not indicating one way or the other what I
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077
                                                          17                                                             19
1    intend to do on the waiver issue.                         1    to move to compel.
2          MR. STEIF: Alternatively, you know, all             2          There's nothing unduly burdensome here
3    of the arguments we make on the categories sort           3    about requiring descriptions. They've had 15
4    of rely on the first premise that the privilege           4    months.
                                                                    months. They've produced very few documents.
                                                                                                        documents.
5                          descriptionss of what we're
     log doesn't contain description                           5    They seek $73 million in punitive damages in
6    talking about. There are -- we challenged                 6    their expert report. It's not a voluminous
7    certain categories.
             categories. And as to all of the                  7    amount of material at all.
8    categories, that's
                 that's sort of the relevant -- the            8           And as suggested
                                                                                    suggested in the Anderson we cite
9                      point..
     relevant starting point                                   9    in our brief, just because it would be
10         We cited this A.
                         A.H. Biscayne case for the            10   time-consuming or there are other pressing
11   types of descriptions that are required for               11   deadlines is no excuse to fail to produce a
12   privilege logs.
               logs. It's also described in our                12   sufficient privilege log.
13   motion. There are seven requirements.
                                 requirements.                 13          The first category that we challenge is
14         And I won't go through all of them,
                                         them, but             14   the emails that Ms. Srochi sent to herself.
15   they're listed in here. Some of them include              15   Those are the ones that are generally
16   the date the document was prepared,
                                  prepared, the subject        16   highlighted in blue on the privilege log.
                                                                                                         log.
17   matter, the purpose, the title of the -- and              17                        Uh-huh..
                                                                          THE COURT: Uh-huh
18   description of the document. Essentially it's             18         MR. STEIF: Numerous entries identified
                                                                                                          identified
19   the factors that allow you to sufficiently                19   her as the sender and the recipient. As a
20   describe.
     describe.                                                 20   matter of law,
                                                                              law, an attorney/client privilege
21         And then really significant,
                           significant, particularly           21   document needs to be a communication with an
22   to the emails here where Ms. Srochi emailed               22   attorney. They've said something otherwise.
                                                                                                     otherwise.
23   something to herself and that's all we know,              23   It's just false.
24   which is hundreds of these documents -- when              24         The Maplewood Partners case,
                                                                                                  case, 295 FRD 550,
                                                                                                                 550,
25   the documents or communications involved email            25   says that,
                                                                         that, "Communications
                                                                               "Communications are not protected if
                Powers Reporting, Inc.                                         Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                         Jacksonville, FL 32202
                     (904)355-4077                                                  (904)355-4077


                                                          18                                                             20
1    chains,
     chains, you're supposed to list each email                1    they do not include an attorney."
                                                                                           attorney."
2    individually.                                             2          There's no cases that they cite where a
3           And as we'll talk about with Ms. Srochi,
                                             Srochi,           3    Court has held that attorney/client privilege
4    that's significant because we have no idea what           4    applies if the information isn't sent to an
5    she sent to herself. She could have sent an               5    attorney. That contention doesn't make sense.
6    email that was privileged, maybe not.
                                       not. Maybe              6            And the same applies to the accountant
7    it's about a dispute, maybe not. Could be                 7    client,, it has to be between an accountant and
                                                                    client
8    about her grocery list.
                       list. We just really have no            8    the client.
                                                                        client. Here she's
                                                                                     she's just emailing to
9    idea. And the trust privilege log doesn't                 9    herself. We think -- so that's
                                                                                             hat's the first
10   contain any description of the 2,000 emails.
                                            emails.            10   designation that really applies to what they
11   There's no title, no subject matter, no                   11              each..
                                                                    listed for each
12   explanation for why it was sent.                          12        Work product is the second one,
                                                                                                       one, and that's
13                              is,, we think,
           The response on this is      think, without         13   the more significant. It's impossible for us
14   merit.
     merit. Rule 26 doesn't contain the factors,               14   to know if it's work product or not.
                                                                                                    not. There's
15   but the silence on those factors is filled in             15   no description. They have the burden of
16   by the case law. And a lack of the description            16   proving that it's work product,
                                                                                           product, and they just
17   requirement runs afoul of Rule 26. Even if                17   haven't.
18   five of the seven factors are required, or four           18        They say that there's a policy that Smith
19   or six -- it doesn't need to be all seven.                19          said,, send these to yourself to help
                                                                    Hulsey said
20   It's the totality of it. The categorical                  20   organize them and then talk to them about this,
21   descriptions here are just not sufficient.                21   but it would be the follow-up things that could
22        They contend that there was some tacit               22   be privileged, the call or the email to them
23   agreement as to the form of the privilege log,            23   where they talked about it, which we don't know
24   and that's just not correct. They didn't like             24   when that happens
                                                                              happens and we don't know what she's
25   ours and they moved to compel what they chose             25   organizing or sending to herself.
                Powers Reporting, Inc.                                         Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                         Jacksonville, FL 32202
                     (904)355-4077                                                  (904)355-4077
                                                         21                                                             23
1          It's -- an argument that this could be             1    predominantly set forth in the Turney case,
2    categorically applied is sort of silly to us.
                                               us.            2    which is a First DCA case, 824 So.2d 172,
                                                                                                          172, stand
3    The subject of the email might be protected or           3    for the proposition that,
                                                                                       that, "An
                                                                                             "An attorney"
                                                                                                 attorney"
4    it might not be.
                    be. Is it advice for the trust?
                                             trust?           4    represented -- "retained
                                                                                  "retained to represent a trust
5    Is it advice ffor
                    or her personally as a                    5    represents the trustee,
                                                                                   trustee, not the beneficiaries."
                                                                                                    beneficiaries."
6    beneficiary?
     beneficiary? Is it about a dispute?
                                dispute? Is it                6         And it's not changed by who pays the
7    not?? Are the underlying emails even
     not                                                      7    lawyer''s fees.
                                                                   lawyer    fees. The trustee is the client. I
8    privileged? All these things we don't know.              8    don't think that's disputed here. The same
9    And then each email in the chain needs its own           9    principle applies to the accountant/client
10   determination.                                           10   privilege,
                                                                   privilege, because it's between the accountant
11        And a real significant point here is how            11            client..
                                                                   and the client
12   close in time are her emails to herself to the           12         For his part, and I brought the rough
13   underlying emails. So to us it sounds like               13   transcript,, if we need it, Mr. Edelman
                                                                   transcript
14   something you would do to insulate a whole               14   testified that he represented the beneficiaries
15   group of documents that aren't privileged -- as          15   as well, but he didn't have an engagement
16   privileged, but we just have absolutely no               16   letter and couldn't testify who paid him.
17   idea.                                                    17          What they -- what the trust contends
18        Her declaration says that it was a Smith            18   supplies the basis for the privilege is that
19   Hulsey policy. I don't know when she,
                                       she, if ever,
                                               ever,          19   there's an agency between the trust and
20   became a Smith Hulsey client individually,
                                     individually, but        20   Ms. Srochi and Mark Klempf, who is Mr. -- who
21   there are emails that date all the way back to           21   is their brother,
                                                                            brother, and that they're agents of
22   2015 in here.                                            22   the trust, but they haven't established that.
23        I didn't think they had been retained that          23          The basis for that is a durable power of
24   early,
     early, but we don't know. And we think it's              24   attorney that's attached to the response brief.
25   highly unlikely that litigation was anticipated          25   And I'd like to cite you to that one because
                Powers Reporting, Inc.                                           Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                  301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                           Jacksonville, FL 32202
                     (904)355-4077                                                    (904)355-4077


                                                         22                                                             24
1    all throughout this time, but,
                               but, again,
                                    again, we have            1    there's
                                                                   there's a specific provision I want to talk
2    to know what the document'
                      document's about.                       2    about. It's attached as,
                                                                                        as, I guess,
                                                                                              guess, Exhibit 1 to
3          The Regency of Palm Beach case -- this is          3    Exhibit A, which is Ms. Srochi's declaration.
4    a Southern District,
                District, 295 FRD 645 -- stands for           4           I want to point out that the durable power
5    the simple proposition that the work product             5    of attorney is between Ms. Klempf individually
6    privilege doesn't even attach automatically to           6    and Ms. Srochi,
                                                                           Srochi, who has power of attorney.
7    any documents sent to an attorney.                       7    Mr. Klempf is sort of third in line on this
8         Here we don't even know if she did. She             8    thing.
9    might have discussed something later with                9             THE COURT: Which paragraph are we looking
10   somebody,
     somebody, but we don't know and we don't know            10   at?
11   what they relate to.                                     11            MR. STEIF: Okay. So I'm going to --
12         And I think -- we think that you can make          12   there's
                                                                   there's a number of powers that are enumerated
13   a decision on this categorically
                        categorically,, because we've         13   for individually, but at page 77,, there is a
14   been here for 15 months waiting for this and             14   limitation.
15   they bear the burden to satisfy a privilege,             15         And it says,
                                                                                says, "Limitations
                                                                                      "Limitations,
                                                                                       Limitations, notwithstanding
16   and it just doesn't.                                     16   the powers contained,
                                                                              contained, my agent may not,
                                                                                                       not, E,
17          The second major category are                     17   exercise powers and authority granted to me as
18   communications between Ms. Srochi and the trust          18   trustee."
19   counsel or the accountants before she was                19         Court-appointed fiduciary,
                                                                                         fiduciary, that's
20   trustee.
     trustee. That's February 5th, 2016.
                                   2016. Those are            20   dispositive because there's nothing contrary to
21   in yellow. There's probably 500 of these,
                                        these, but            21   that. The power of attorney did not give Dina
22   there are hundreds.                                      22   Srochi or Klempf the authority to act on behalf
23         She talked to either Mr. Blackburn
                                    Blackburn or              23          trust,, and there's nothing else.
                                                                   of the trust
24   Mr. Edelman, the accountant, prior to her                24         The power of attorney,
                                                                                      attorney, I'd also note,
                                                                                                         note, was
25                         law,, which is
     appointment. The case law                                25   signed in April 2015,
                                                                                   2015, and there are dozens of
                Powers Reporting, Inc.                                           Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                  301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                           Jacksonville, FL 32202
                     (904)355-4077                                                    (904)355-4077
                                                         25                                                               27
1    emails that are on this privilege log from               1          MR. STEIF: No,
                                                                                    No, not in our view, and the
2    before that. So it's not even alleged that she           2    case law doesn't support it.
                                                                                            it. And,
                                                                                                And, of course,
                                                                                                        course,
3    had even a power of attorney at that time. And           3    she had competent counsel and an accountant to
4    the trust has provided nothing to demonstrate            4    act for her,
                                                                           her, to the extent she needed it. And
5    that Mark Klempf was ever an agent of the                5                                     negatedd by a
                                                                   the authority that they claim is negate
6    trust.
     trust. He was third in line on this.
                                    this.                     6    document. It's negated by the power of
7           And having looked at the documents, he            7    attorney document. So contrary to that.
                                                                                                     that.
8    never did anything. He never acted on behalf             8          And then even that,
                                                                                         that, you'd
                                                                                               you'd still have to
9       anybody.. He just got copied on things,
     of anybody                                               9    show -- even if you sort of bought their
10   which,
     which, of course,
                course, we haven't seen in the                10   argument that the emails were for the type of
11   privilege log.                                           11   purpose that they say they were, which we have
12         Again,
           Again, we cited the Turney case,
                                      case, which             12   no way of telling,
                                                                             telling, we made a separate argument
13   they don't rebut. The trustee alone is the               13   about Mark Klempf's emails, which we sort of
14   client.
     client.                                                  14   already addressed now.
                                                                                     now.
15          And then just as an alternative argument,         15                      Right..
                                                                         THE COURT: Right
16   even assuming that there was an agency,
                                        agency, which         16         MR. STEIF: There was a couple of other
17   there isn't,
           isn't, you can't assume that just because          17   ones, people who weren't identified.
                                                                                            identified. Those are
18   she sent it or received it that that's                   18   mostly resolved,
                                                                           resolved, although we still challenge
19   privileged. It has to be for a trust purpose.            19   emailss where Ms. Srochi's husband was copied,
                                                                   email
20   It has to be for an agency purpose.                      20   because I don't know how that would extend a
21          And,, of course
            And      course,, we have no idea what was        21   privilege or relate to this.
22   happening,
     happening, what was being said,
                               said, or what work             22          And there are two firms whose involvement
23   was being done. You know, what if she's just             23   we -- is not described, but I think we can
24   being copied on an email saying something's
                                     something's              24   resolve that separately,
                                                                                separately, assuming that the
25   going to happen at some time? But we probably            25   answer makes sense.
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077


                                                         26                                                               28
1    don't -- we don't need
                       need to get to that,
                                      that, because           1          There was an objection about the common
2    there's no agency here.                                  2    interest privilege being listed.
                                                                                            listed. In the
3          THE COURT: But what do you say about               3    response, they sort of said,
                                                                                          said, well,
                                                                                                 well, we didn't
4    their argument that she needed -- that Jean              4    really mean common interest in the way that the
5    needed the assistance of her daughter and her            5    law says it's meant.
6    son more generally,
              generally, not just related to the              6         So I'm not sure that that's disputed,
                                                                                                    disputed,
7    durable power of attorney,
                      attorney, but because she was           7    because the common interest privilege is not a
8    aged and infirm and didn't -- what about that?
                                              that?           8    separate privilege,
                                                                            privilege, it just allows you to
9         MR. STEIF: Yeah, Mr. Edelman testified              9    maintain things like attorney/
                                                                                         attorney/client work
10   that he spoke to Jean numerous times. She                10   product,
                                                                   product, and it also requires separate counsel.
                                                                                                          counsel.
11               emails,, but that didn't mean that
     didn't send emails                                       11   And so there -- I believe that may be
12   she was incapable. There's numerous emails               12   non-
                                                                   non-disputed, but I'd like to reserve the right
13   saying Jean approved this or Jean approved               13   to come back to that if they do contest that.
14   that.
     that. There's no evidence beyond a sort of               14         THE COURT: Okay. I did have one question
15   self-serving declaration now that she couldn't           15   for you. In the response, they said that some
16   speak to the subjects
                  subjects that --                            16   of the documents that were -- that they took
17        THE COURT: Yeah, but  but,, I guess,
                                        guess, as a           17   off of one of their --
18   matter of law, is that sufficient?
                              sufficient? If an aged          18         MR. STEIF: Uh-huh.
19   person,, let's say
     person         say,, does need -- or any person          19         THE COURT: -- interim privilege logs were
20   needs the assistance of someone or wants the             20   communications with private wealth
21   assistance of someone in a close familial                21   management --
22   relationship to seek legal advice or accounting          22          MR. STEIF: Yeah. There waswasn't
                                                                                                         n't an interim
23   advice, does that bring that person within an            23   privilege log. They're saying they're going to
24   agency relationship or within the scope of the           24   do it now,
                                                                         now, but we're not contesting that.
                                                                                                       that.
25   privilege?                                               25          THE COURT: Interim privilege log, they
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077
                                                          29                                                             31
1    didn't say that.
                that. That was my term.
                                  term.                        1    clear application of the agency privilege. And
2          MR. STEIF: Okay.
                      Okay. You're right.                      2    it is an exception to the general rule that
3          THE COURT: But one of the arguments
                                      arguments they           3    disclosure to a third party waives the
4    make is that those documents were not                     4    privilege.
5                                         Foodonics,,
     responsive to any of the requests by Foodonics            5           The only evidence you have in front of you
6    the Foodonics parties. What is your response              6    today is the declaration of Dina Klempf and
7       that??
     on that                                                   7    myself. And I have a supplement of Dina's
8          MR. STEIF: I'm not 100 percent sure, but            8    declaration here,
                                                                                here, anticipating one of the
9    we're not contesting their removal of those --            9    arguments that might be made today, if I can
10         THE COURT: You're not?
                               not?                            10   submit at this time.
                                                                                   time.
11         MR. STEIF: -- subject to us coming back             11        THE COURT: Okay.
12   to that at a future time.
                         time.                                 12         MR. POST: And in this supplement, Dina
13         THE COURT: Okay. Okay. Very good.                   13   states that the protocol she described in her
14   Thank you.
           you.                                                14   declaration,
                                                                    declaration, which she utilized with Smith
15            Post,, Mr. Demont,
          Mr. Post       Demont, Mr. Dix, which one            15   Hulsey,, was actually something that she
                                                                    Hulsey
16   of you is --                                              16   utilized with all professionals in 2008.
17         MR. POST: It's me. I'm the lucky one.
                                            one.               17          And let me just say, there was no
18         THE COURT: You're up. Okay.
                                 Okay.                         18   addressing the law in our response about how --
19         MR. POST: Well, Your Honor, I think I'm             19   let me get -- cite the right pages. Page 9,
20   going to address the arguments in reverse                 20   that information gathered by a client to -- in
21   order,, if that's all right.
     order                 right.                              21   memorandums to -- or notes to themselves to
22         THE COURT: Sure.
                      Sure.                                    22   provide later to an attorney were protected by
23         MR. POST: As we set forth in our motion,            23   attorney/client privilege.
24   the communications between the parties are in             24         It was Dina -- these emails in question
25       diagram,, in our response as did Jean Klepmf
     the diagram                                               25   were not delivered to anybody but to Dina
                Powers Reporting, Inc.                                         Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                         Jacksonville, FL 32202
                     (904)355-4077                                                  (904)355-4077


                                                          30                                                             32
1    prove are true, these are people that Jean                1    herself. And she selected them because she
2    Klempf relied upon in her elderly years to                2    thought her professionals might want to --
3    help her understand and act upon legal advice             3    needed them or use them in connection with
4    and strategy that she needed to implement in              4    providing the legal and accounting services
5            with,, unfortunately
     dealing with   unfortunately,, a running problem
                                              problem,,        5    that were being provided over this long period
6    legal disputes with her son that,
                                    that, as he put it,        6    of time. It was her way of staying organized.
7         lasted
     that last ed -- started -- went over a 15-year            7          And the -- none of these emails -- all of
8    period,
     period, until he finally managed to get her to            8    the emails just reflect her own thought
9    redeem her stock,
                  stock, we allege,
                              allege, under false              9    process, her own work product that she was
10   pretenses.                                                10   identifying to be shared with attorneys and
11         So she had around her helping her her               11   accountants.. And in some instances -- well
                                                                    accountants                             well,, in
12   son -- her son and daughter that were still the           12   most instances,
                                                                          instances, they were either shared either
13                                        Dina,, and
     beneficiaries of the trust, Mark and Dina                 13   directly or at least over the phone,
                                                                                                  phone, and having
14   she had different attorneys.
                       attorneys. At the beginning             14   seen her notes.
15                   Blackburn
     she had Dennis Black  burn from -- all the way            15         So,, you know
                                                                          So       know,, in hindsight maybe we
16   from 2008,
          2008, and later on they hired -- brought             16   shouldn't even put them on a privilege log.
                                                                                                              log.
17            Brust,, and later on they brought on
     on Steve Brust                                            17   But,, technically
                                                                    But   technically,, they -- when the search terms
18   Joel Frian, and later on they brought on our              18   hit her email account, those things popped up, up,
19   firm. And they brought on Dan Edelman later in            19                                    log,, but I'm
                                                                    so we put them on the privilege log
20   2015 as a CPA and as an adviser to help                   20   not even sure we needed to since they weren't
21   negotiate what ultimately became the redemption           21   even communications with third parties. They
22   agreement.                                                22   ultimate -- except as her declaration
23        Jean Klempf was elderly. She didn't do               23                        communications,, the
                                                                    indicates, they were communications
24   email. She relied on her daughter and her son             24   substance of which,
                                                                                 which, and sometimes the actual
25   to help her navigate through all that.
                                      that. It's a             25   documents,, were forwarded to her counsel and
                                                                    documents
                Powers Reporting, Inc.                                         Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                         Jacksonville, FL 32202
                     (904)355-4077                                                  (904)355-4077
                                                         33                                                            35
1    advisers.
     advisers.                                                1          THE COURT: I'm assuming from what you
2          And if you can imagine that she,
                                       she, in 2017,          2    said that when she became your firm's client,
                                                                                                           client,
3    sent an email to Smith Hulsey saying, here is            3    you said something to her to the effect of,
                                                                                                           of, if
4    an email that Jaques Klempf sent
                                  sent me back in             4    you have emails or if you have thoughts or
5    2012, and I think you ought to look at,
                                         at, that is          5    ideas or things that you want us to know about,
6    the kind of thing that she was doing.
                                     oing. And the            6    you can email them to yourself and then later
7    document that might have been attached in that           7    share them with us. That's what I took this to
8    hypothetical would be something that they would          8    mean.
                                                                   mean. And a number of those emails on the log
9                                     client''s
     know about because it's in their client                  9    are that sort of communication.
                                                                                    communication. Am I right
10   possession or it's something that -- that                10   about that?
                                                                         that?
11   that -- at least that would have been subject            11         MR. POST: That's correct. And I would
12   to being privileged -- to being produced had it          12   modify that slightly by saying that we saw,
                                                                                                          saw, we
13   been asked for from the trust.                           13   knew that that was something she had been doing
14         THE COURT: Let me understand what you're           14   before,
                                                                   before, when we first got involved. And she
15   saying here. This is significant because I did           15   said that -- and she said that she -- is that
16   notice that a number of those emails in there            16   okay?
                                                                   okay? Can I do it this way?
                                                                                          way? and we said,
                                                                                                      said, yeah,
17   between Ms. Srochi and herself predate the date          17   that's a good idea.
                                                                                 idea. And that's how we handled
18   when your firm --                                        18   it.
                                                                   it.
19        MR. POST: Right.
                       Right.                                 19         THE COURT: And so did Dennis Blackburn
20         THE COURT: -- was engaged --                       20   instruct her to -- or advise her to do that,
                                                                                                          that,
21         MR. POST: Right.
                     Right.                                   21                        2008,, or some other lawyer,
                                                                   beginning back in 2008
22         THE COURT: -- and,
                            and, yet,
                                 yet, she said in her         22   Steve Brust?
                                                                         Brust?
23   declaration that,
                 that, "Pursuant
                       "Pursuant to a protocol                23         MR. POST: One of the -- well, they both
24   between myself and Smith Hulsey & Busey,"                24   used the process, the protocol. Which one of
25   which,, I mean
     which     mean,, that indicates that the protocol        25   them helped her come up with it,
                                                                                                  it, I'm not sure.
                                                                                                              sure.
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077


                                                         34                                                            36
1    was new when your firm was engaged,
                                engaged, and this             1          THE COURT: Well -- and I'm really
2    suggests that it wasn't.                                 2    thinking out loud here with you.
                                                                                               you. Would there
3         MR. POST: It was inherited.
                              inherited.                      3    be a difference between a situation where a
4          THE COURT: Inherited
                       Inherited..                            4    lawyer said to her, if you have thoughts or
5          MR. POST: Inherited. This was her --               5    ideas,, as your firm did, share those with
                                                                   ideas
6           THE COURT: So what was the protocol?
                                            protocol?         6    yourself and then later give them to us?
                                                                                                         us? Would
7    Did -- protocol means a lot of different                 7    that be different if no lawyer told her to do
8    things.
     things. So what is it?
                        it? What was the protocol?
                                         protocol?            8    that, but she just did that herself and later
9          MR. POST: We -- like a lot of clients in           9    then gave them to her lawyer without being told
10   these kind of family-type cases, she's got a             10   to use that procedure?
                                                                               procedure? Would that make a
11                             stuff.. And rather
     lot to say about a lot of stuff                          11   difference??
                                                                   difference
12   than have her come in our office and -- for              12         MR. POST: We believe it would not make a
13   days or time, we allowed her to basically                13   legal difference in her -- in fact, it's work
14   collect information that she thought was                 14   product.
15                              us,, and we vetted it
     significant and send it to us                            15        And I would cite to this case on page 9,
                                                                                                              9,
16   for the purposes of determining whether or not           16   where --
17   it was important enough for us to implement              17        THE COURT: Page 9 of your response?
                                                                                                  response?
18   somehow in our services or our strategy or --            18         MR. POST: Right. There's
                                                                                             There's three cases
19   and, I guess, do -- it might determine -- it             19   that are citedwhere an attorney -- or a
20   might determine strategy we don't take because           20   client's
                                                                   client's collecting information -- clients
                                                                                                      clients are
21   of what she's giving us.                                 21   collecting information to give the attorney.
                                                                                                        attorney.
22         So that -- and that's the process she              22   And I forgot which one of these cases it is.
23   started with Dennis Blackburn back in 2008.
                                             2008.            23         It's either the Lemonik case or the
24   And,
     And, as I said, we inherited it. And it went             24   Rolland case where the client in question,
                                                                                                    question,
25                               today..
     on through -- it's going on today                        25   before he even hired an attorney,
                                                                                           attorney, wrote down a
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077
                                                       37                                                            39
1    memoranda and notes and diagrams of what he            1    having with Jaques Klempf at -- with respect
2    thought was going to be legal issues that he           2    to,
                                                                 to, I think,
                                                                       think, the failure to make distributions
3    wanted to ultimately preserve in his mind and          3    at the company,
                                                                         company, squeezing her for cash.
                                                                                                       cash.
4    ultimately did share with the attorney. And            4          And then you see in that letter attached
5    the Court in that case said that was                   5    to the motion, Jaques Klempf is offering to buy
6    privileged.                                            6    the stocks so she can have more cash, and
7           THE COURT: And that was this Halifax            7    Dennis Blackburn is saying,
                                                                                     saying, no, she's not going
8    Hospital case?                                         8    to buy your stock. And, oh
                                                                                         oh,, by the way
                                                                                                     way,, you
9          MR. POST: Yes, it was -- well,
                                    well, it's              9    need to give us information about these loans
10   either the -- that case or the Merlin case.
                                             case.          10   you're taking out from the company.
                                                                                             company.
11   Yeah, the -- so I think that -- I think it's           11         So that's -- that was part of this saga
12   the third or fourth case on that page. I think         12   between Jaques Klempf and Jean Klempf,
                                                                                                  Klempf, the
13   that -- I think that -- so I think the answer          13   tension that was going on that was actually
14   to your question would be yes.
                               yes.                         14   cited in the settlement redemption agreement as
15         THE COURT: So -- but sitting here today,         15   disputes between shareholders. It's in the
16   do you know whether -- do you know for a fact          16   recitals.
                                                                 recitals. And,
                                                                           And, unfortunately,
                                                                                unfortunately, those disputes
17   that a lawyer,
            lawyer, be it Mr. Blackburn or Mr. Brust        17   continued even after redemption.
18   or another
        another lawyer,
                lawyer, advised her to use that             18         THE COURT: Okay. I interrupted you.
                                                                                                         you.
19   procedure at some point in 2008?
                                2008?                       19         MR. POST: No, no,
                                                                                     no, that's fine. I kind of
20          MR. POST: I know for a fact that it was         20   segued into that. We were still -- I was
21   utilized by Mr. Brust and Mr. Blackburn. I             21   talking about the privilege group and why they
22   don't know which one might have helped her come        22   were put together and how they operated.
23   up with it, but we inherited itit.. And it's --        23         And I would point out that that's the only
24   and, as I said, I -- like some of the other            24   evidence you have in this case. Everything
25   documents that I've removed from the privilege         25                             conjecture.. It's
                                                                 he -- Andrew's arguing is conjecture
                 Powers Reporting, Inc.                                     Powers Reporting, Inc.
            301 West Bay Street, Suite 1418                            301 West Bay Street, Suite 1418
                 Jacksonville, FL 32202                                     Jacksonville, FL 32202
                      (904)355-4077                                              (904)355-4077


                                                       38                                                            40
1    log, I would -- if I didn't have a problem with        1    speculation. Attorney argument is not
2    it, I would remove these from the privilege log        2    evidence.
3    as well, because I don't think they're                 3          In that regard, I would provide to the
4    communications.
     communications.                                        4    Court a -- this case,
                                                                                 case, which talks about the
5        THE COURT: Uh-huh.
                     Uh-huh.                                5                        matterss such as this. And
                                                                 burden of proof in matter
6         MR. POST: And they are her mental                 6    the burden -- once it's shown that we've
                                                                                                    we've
7    impression of what's important in dealing with         7    demonstrated it, that there has been a -- the
8    these legal issues she's having with Jacques           8    documents are privileged,
                                                                                  privileged, the burden shifts to
9    Klempf over the years.                                 9                                 otherwise.. And
                                                                 the plaintiff to prove facts otherwise
10           THE COURT: And a related question is           10   our declarations and our response show that
11   this, I meant to ask you, and so at what point         11   there was an agency exception to all these
12   in time did you contend there was an                   12   communications that was in existence during
13   anticipation of litigation sufficient to invoke        13   this period of time.
14   that prong of the work product privilege?              14         And as Dina Klempf mentioned in her
15         MR. POST: Well, in our -- in my motion           15   declaration, Mrs. Klempf didn't even do email,
                                                                                                         email,
16   you saw there was a letter from Dennis                 16   and was periodically infirm over the -- over
17   Blackburn in 2008.
                  2008.                                     17   these last few years until she died in 2017.
18          THE COURT: Right.
                       Right.                               18        And we cited the cases that -- where
19          MR. POST: There was another letter from         19   agencies -- the agents -- agency can exist not
20   Steve Brust at a later date.
                            date. That was the              20   only by way of formal representation,
                                                                                       representation, much like
21   beginning of -- well, not the beginning.
                                   beginning. It            21   Dan Edelman's representation of Jean Klempf and
22   was the -- it was -- actually,
                          actually, that -- it              22   the trust,
                                                                     trust, but also through the children of a
23   actually began in 2006.                                23   party who are close to them and helping them
24        But in 2008 Jean Klempf had hired Dennis          24   navigate through these kind of things, these
25   Blackburn to deal with the issues she was              25   kind of legal issues.
                 Powers Reporting, Inc.                                     Powers Reporting, Inc.
            301 West Bay Street, Suite 1418                            301 West Bay Street, Suite 1418
                 Jacksonville, FL 32202                                     Jacksonville, FL 32202
                      (904)355-4077                                              (904)355-4077
                                                           41                                                                     43
1             And the power of attorney was nothing more        1                  THE COURT: So I'll tell you what I'm
2    than evidence of the fact that Jean Klempf                 2          going to do, since we have a record here, I'm
3    considered Dina and Mark to be people that she             3          going to take the first handout you gave me and
4    was relying on as her agents. It wasn't --                 4          we'll make that the Trust Exhibit 1. And the
5    we're not saying the power of attorney is                  5          second privilege log sheet you gave me, that
6    dispositive of that issue, it's simply evidence            6          will be the Trust Exhibit 2.
7    that Dina -- that Jean Klempf was relying on               7                 (Trust's Exhibit 1 was marked for
8    Mark and Dina for that purpose.                            8    identification.)
9         So -- and the -- and it was the -- it is              9                 (Trust's Exhibit 2 was marked for
10   the fact that Dan Edelman also represented not             10   identification.)
11        Jean,, but also Mark and Dina in connection
     only Jean                                                  11                MR. POST: Should we make Dina's
                                                                                                           Dina's
12   with the Redemption Settlement Agreement.
                                      Agreement.                12         Supplemental
                                                                           Supplemental Declaration 3?
                                                                                                    3?
13         And if you look at the Redemption                    13              THE COURT: Yeah. You're not going to
14   Settlement Agreement that's
                          that's attached to the                14         file that, are you,
                                                                                          you, or are you?
                                                                                                      you?
15   Complaint and the Counterclaim, it identifies
                                        identifies              15                MR. POST: I can, but --
16   Dina and Mark and Jean and Jean's trust all as             16               THE COURT: We can make it Trust Exhibit
17   sellers in that agreement.                                 17         3, then,
                                                                              then, so we know what we're talking about
18         I think I'll -- unless you have more                 18         here.
19   questions about the emails that Dina -- to                 19                 MR. STEIF: I think we've got an objection
20   herself, I'll talk about the sufficient                    20         to the timeliness of that document.
                                                                                                     document.
21   information part of this.                                  21               THE COURT: Yeah, I want to get to that,
                                                                                                                   that,
22         THE COURT: Well, before we get to that,
                                               that, I          22         and what we do about the fact that it's given
23   did have a couple of questions on the agency               23         here today for the first time. So -- but we'll
24   issue.                                                     24         mark that.
                                                                                that. So the record is clear,
                                                                                                       clear, the
25            So when I look at the privilege,
                                    privilege, and you          25         supplemental declaration will be Trust Exhibit
                   Powers Reporting, Inc.                                               Powers Reporting, Inc.
              301 West Bay Street, Suite 1418                                      301 West Bay Street, Suite 1418
                   Jacksonville, FL 32202                                               Jacksonville, FL 32202
                        (904)355-4077                                                        (904)355-4077


                                                           42                                                                     44
1    used the term -- your firm used the term                   1          Number
                                                                           Number 3.
2    "common interest."
                interest." If I under
                                understood
                                      stood your                2                 (Trust's Exhibit 3 was marked for
3    response,, that really meant the agency
     response                                                   3    identification.)
4    relationship. That's what you were really                  4                MR. POST: So the Trust Exhibit Number 2,
5    saying there, not the common interest --                   5          the Foodonics/
                                                                               Foodonics/Jack Klempf's privilege log show
6             MR. POST: Yes
                        Yes.. We were --                        6          on the first and last page 5,631 items listed
                                                                                                                    listed
7             THE COURT: -- privilege that's typically          7             privileged.
                                                                           as privilege d. These are the -- and you can
8    understood with multiple defendants and                    8          see what their descriptions
                                                                                           descriptions look like in their
9    multiple parties.                                          9          privilege logs. And I point that out -- well,
10         MR. POST: Yes, we were not being precise.
                                              precise.          10         I'm not so sure with whatever case.
11   And the -- but they're related concepts.                   11               THE COURT: Thank you you..
12   There's these -- there's three concepts that               12               MR. POST: I'm handing you a case, case, which,
                                                                                                                         which,
13   all -- are exceptions to the disclosure to a               13         I imagine,
                                                                             imagine, the -- I guess states the obvious.
                                                                                                                obvious.
14   third party.
           party. One's
                  One's joint representation,                   14         And that is, the Court can understand that if
15   another is the common interest,
                               interest, and the last           15         someone's privilege logs are not
16   one -- first,
            first, I guess,
                     guess, is agency. And so that,
                                              that,             16         sufficiently -- are not sufficiently
                                                                                                   sufficiently different
17   yes,, we were talking about agency.
     yes                                                        17         than another one, the same deficiency could be
18            THE COURT: Okay.                                  18         found in the other parties'
                                                                                               parties'.
19            MR. POST: With respect to the                     19               So the first point is the format of our
20   description,
     description, I would like to hand up to the                20         privilege log was the same as the privilege
21   Court the first and last page of the privilege             21         format by the Foodonics parties and Gray
22   log from Gray Robinson, which shows 12,817                 22         Robinson.
23                                  log,, and the
     items listed on this privilege log                         23              And we had, of course, many concerns about
24   first and last page of the Foodonics' privilege            24         the privilege logs. And at no time did we
25   log..
     log                                                        25         challenge the categories of the information,
                                                                                                            information,
                   Powers Reporting, Inc.                                               Powers Reporting, Inc.
              301 West Bay Street, Suite 1418                                      301 West Bay Street, Suite 1418
                   Jacksonville, FL 32202                                               Jacksonville, FL 32202
                        (904)355-4077                                                        (904)355-4077
                                                          45                                                           47
1    the description,
         description, and we were only going against           1    23rd.
2    basically the -- challenging the disclosure to            2           MR. POST: There was -- well, there was a
3    third parties.
           parties.                                            3    privilege log coming,
                                                                                  coming, and it was disclosed,
4         And as the Foodonics -- in their
                                     their very                4    because it was part of the agreed discovery
5    motion to compel,
               compel, I put on page 9,
                                     9, footnote 4,
                                                 4,            5    protocol we had with Gray Robinson. We agreed
6    the Foodonics' parties say that their privilege           6    that there -- and it's
                                                                                      it's cited in our
7    log entries clearly listed a third party
                                        party as               7    declaration.
8    recipients to make it possible for the trust to           8         We agreed that there would be search --
9    access privilege,
            privilege, collect their own without the           9    how we would do this, there would be search
10   need for a description of the document.                   10   terms, there would be a production,
                                                                                             production, and then
11                                      called
           Well, in what Judge Corrigan call ed one of         11                              log,, which would be
                                                                    there would be a privilege log
12   the most contentious
                contentious cases that he has, here we         12   gleaned -- from which would be gleaned
13   are -- after he's set in stone a discovery                13   irrelevant material so we don't dump on each
14   cutoff
     cutoff date, we get a motion to compel asking             14   other.
15   for the draconian relief of waiver under                  15            THE COURT: Well, actually, you know, I
16   circumstances in which they're -- we haven't              16   looked at the Exhibit E to your response,
                                                                                                    response, and
17                   orders.
     filed any court order s. We haven't kept                  17   it says both Mr. Santana's email to Mr. Dix and
18   anybody in the dark.
                    dark. We were busy in this                 18   then his email back said,
                                                                                         said, we should each review
19   case.. We've been very busy.
     case                   busy. And our resources            19   our respective data for privilege and relevancy
                                                                                                          relevancy
20   were devoted with our full gas foot on the                20   prior to production to avoid document dumping.
21   pedal to get this case done.                              21   So,, I mean, when I read those, it looks like
                                                                    So
22         We picked our battles.
                         battles. We didn't -- we              22   the agreement was that there would be
23   could have fought over the description of these           23                           logs,, or at least the
                                                                    disclosure of privilege logs
24   categories, I guess,
                   guess, and then -- or we could              24   fact that there would be forthcoming a
25                                            about,,
     have -- and then we could have argued about               25   privilege log at the time or prior to
                Powers Reporting, Inc.                                            Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                   301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                            Jacksonville, FL 32202
                     (904)355-4077                                                     (904)355-4077


                                                          46                                                           48
1    with reference to categorical privileges,
                                   privileges, which           1    production. I mean, that's what it looks like
2    the rules allow. And -- but we didn't pick                2    was agreed to to me.
3    that battle,
          battle, and we got to the point where we             3         MR. POST: Well, I take that -- you're
4    did in this case.
                 case. And at no time did they ask             4    right,
                                                                    right, Your Honor,
                                                                                Honor, that's what it does say.
5    me for a privilege log or say,
                               say, hey,
                                    hey, where is              5    But that was probably not well-phrased and
6    your privilege log?
                    log?                                       6    that -- from a timing standpoint. But from a
7          And I recognize that that's not                     7    substantiative
                                                                    substantiat ive standpoint, the privilege log
8    dispositive of anything, but it is something              8    should have been reviewed to avoid document
9                      consider,, given the fact that
     the Court should consider                                 9    dumping.
10   none of the cases cited for waiver talk about a           10        We did it in this case. They didn't. The
11   hard and fast rule.                                       11   documents on their privilege log is a dump.
12          And the Universal case that -- Universal           12   And rather than pick the battle
                                                                                             battle of having
13   City says it needs to be a case-by-case                   13   them -- I mean, we were picking our battles to
14   determination. It needs to be a holistic,                 14   try to get this case to issue.
                                                                                            issue.
15   reasonable analysis.                                      15                  although,, yeah, I agree with you
                                                                           And so although
16       THE COURT: Well, I think their point is               16   that this -- the timing-wise,
                                                                                     timing-wise, that is not a --
17   maybe a little different.
                    different. It's that's within              17   underlie -- undermines what I'm telling the
18   the -- in the spirit of candor and full                   18   Court, that was the concept. And,
                                                                                                  And, candidly, in
19   disclosure and working together to try to have            19   our view, it was a minor part of this case for
20   the case move forward and issues that you know            20   us because -- and it got lost in the shuffle a
21   are likely to come up resolved, I think they're           21   little bit,
                                                                           bit, as is evidenced from our
22   saying,
     saying, why didn't you bring it up,
                                     up, at least              22   declaration.
23                                             coming,,
     let them know there was a privilege log coming            23         But there wasn't any sandbagging
                                                                                               sandbagging here.
24   and bring it up to Judge Corrigan at the status           24   There wasn't -- I didn't think it would be an
25   conference or bring it up to me on December               25   issue,, given the fact that we didn't make the
                                                                    issue
                Powers Reporting, Inc.                                            Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                   301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                            Jacksonville, FL 32202
                     (904)355-4077                                                     (904)355-4077
                                                        49                                                              51
1    issue for them,
               them, but now we are. And now                 1    privilege. And in that process, they casted,
                                                                                                       casted,
2    instead of turning down the heat on the                 2    admittedly,
                                                                  admittedly, a wide net on what might be
3    contentiousness, they're turning it up,
                                         up, asking          3    privileged based on basically law firm names.
4    for a full waiver of all of our documents,
                                     documents, the          4           So after the first pass privilege -- or
5    draconian relief.                                       5    first-
                                                                  first-pass review was performed where relevance
6          And I would cite,
                        cite, you know, the Universal
                                            Universal        6    and privilege were done at the same time, then
7    City case was a limited holding. The                    7    our firm prepared -- or conducted the second
8    limited -- it only held that a right to claw            8    pass review for relevance.
9    back one document was waived. It didn't say             9          At that time we didn't focus on privilege
10   that 17,000 -- or 1700 documents were --                10   documents.
                                                                  documents. We focused more on making
                                                                                                  making sure we
11   privilegess were waived.
     privilege                                               11   got the relevant documents produced and
12       And we rely on the cases
                            cases we cited in our            12   produced them according to the Court's
                                                                                                 Court's
13   memorandum for Courts
                     Courts to say that that --              13   deadline.
14   there's no per se rule of wavier, and the               14         And so it was after the relevant documents
15   attorney/client privilege is too important to           15   were produced that we then turned and started
16   treat that cavalierly,
                cavalierly, in the sense that that           16   to focus on the privilege.
                                                                                  privilege.
17   relief would require us to get -- go seek               17         THE COURT: But could there be a -- okay.
18   emergency relief on appeal and all that stuff.          18   In that process, you had the relevant documents
19   And then we're trying to get to the finish line         19   identified and then you identified privilege --
20   on discovery here, not create more work, more           20   or attempted to identify privileged documents
21   litigation.                                             21   from within that group --
22         THE COURT: I did have another couple of           22         MR. DIX: That's right.
23   questions --                                            23         THE COURT: -- relevant documents?
24         MR. POST: Yes.                                    24        MR. DIX: If they were marked as
25         THE COURT: -- but I didn't want to                25   responsive, then the second question for first
                Powers Reporting, Inc.                                       Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                       Jacksonville, FL 32202
                     (904)355-4077                                                (904)355-4077


                                                        50                                                              52
1    interrupt you, Mr. Post.                                1    pass and second pass was,
                                                                                       was, is this -- is this
2          MR. POST: Go ahead.
                        ahead.                               2    privileged?
                                                                  privileged?
3          THE COURT: I want you to go ahead with            3           THE COURT: Okay. So then some -- if I
4    whatever you want to say.                               4    read your response carefully, some of the
5         MR. POST: Your questions help.
                                   help. Go ahead.
                                            ahead.           5    documents that you identified on the privilege
6          THE COURT: So I'm -- I read your                  6    log back at the time when it had something,
                                                                                                    something,
7    declaration carefully.
                 carefully. And so the process by            7    like,, 7300 entries, some of those were those
                                                                  like
8    which you reviewed documents for relevance and          8    financial wealth adviser
                                                                                   adviser documents,
                                                                                           documents, involved
                                                                                                      involved
9    then for privilege, explain to me how that              9    SunTrust and some others,
                                                                                      others, which have been
10   worked. And maybe Mr. Dix is the better
                                      better one to          10   identified as privileged,
                                                                                privileged, but you later took
11   ask that.                                               11   them off the log because of relevance.
12         MR. POST: You could see that in my eyes,
                                              eyes,          12          So my question was,
                                                                                          was, how did they end up on
13   couldn't you?                                           13   a privilege log if they were not relevant or
14         THE COURT: Yeah, I could. I saw your              14   responsive?
15   eyes darting back to the table over there.              15        MR. POST: I can answer -- I mean, I
16         But, sure,
                sure, Mr. Dix, how did that work?
                                              work?          16   reviewed those documents for that purpose. And
17   Did you start with a -- well, you tell us. How          17   I did the second-pass review for the production
18   did it work?                                            18   of the privilege log,
                                                                                   log, and I missed it. I --
19          MR. DIX: So we explained this a little           19   and now -- and I also --
20   bit in our response --                                  20        THE COURT: So you're -- let me just
21          THE COURT: Right,
                            Right, you did.
                                       did.                  21   understand. Your position is they were not
22         MR. DIX: -- that because of the volume of         22   responsive to their discovery requests and were
23   the documents,
         documents, we hired a document review team,
                                                team,        23                           have
                                                                  not -- and should never ha ve been either
24   as did the other side,
                      side, to do an initial first           24   flagged as relevant or privilege? Is that what
25   pass for review for relevance and for                   25   you're saying?
                                                                         saying?
                Powers Reporting, Inc.                                       Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                       Jacksonville, FL 32202
                     (904)355-4077                                                (904)355-4077
                                                         53                                                            55
1          MR. POST: Well, that's correct. That's             1          THE COURT: Yeah,
                                                                                    Yeah, if you had to go back
2    correct.                                                 2    and identify those.
3          MR. DIX: Clarify one thing?
                                thing?                        3          MR. DIX: Yeah, there's several thousand
4          THE COURT: Yeah
                      Yeah..                                  4    documents. There's a list.
                                                                                          list. We know what was
5          MR. DIX: When it was at 7,000 or so,
                                            so, the           5    on the 7,000 list and then we know what was
6    initial list,
             list, that initial list,
                                list, which was               6    produced.
                                                                   produced.
7    created by generally flagging for privilege any          7         THE COURT: Okay. I was just curious
8    email with Smith,
                Smith, Hulsey & Busey, there was              8    about your process. Thank you.
9    this substantial reduction when it went from             9          MR. POST: So the -- had there been an
10   7,000 down toa much lower number when the                10   issue raised by us or them about the
11   documents that were to Smith Hulsey and some             11   descriptions, we could have done the
12   other party,
           party, which weren't privileged,                   12   categorical privilege log that's allowed by the
13   obviously, those were removed.
                           removed.                           13   rules. And that would be -- and I'm not sure I
14         And in some cases -- we had performed the          14   want to make this an exhibit, but it would look
15   collection -- there were documents that had              15                                        submit,,
                                                                   something categorically -- we would submit
16   already been produced either from the other              16   would look something like this.
                                                                                             this.
17   side or some other place that Smith, Hulsey &            17        THE COURT: Uh-huh.
18   Busey --                                                 18         MR. POST: But,
                                                                                      But, as I said, in all the
19        THE COURT: Right.
                     Right. Okay. Those were --               19   discussionss we had with Gray Robinson about
                                                                   discussion
20        MR. DIX: -- removed in order to avoid the           20   their privilege log, that was not challenged by
21   document dump. We removed a bunch of documents           21   us and not volunteered by them.
22   on that that didn't need to be in there.                 22         THE COURT: A couple other quick
23         THE COURT: Got you. So that I'm clear,
                                              clear, I        23   questions,, but,
                                                                   questions   but, again
                                                                                    again,
                                                                                     gain, I don't want to
24   think what you said in your response, but -- so          24   interrupt you --
25   the privilege log ultimate- -- or originally             25          MR. POST: Go ahead.
                                                                                       ahead.
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077


                                                         54                                                            56
1    had something like 7300 documents on it,
                                          it, and             1          THE COURT: -- or stop you.
2    then it went down to something like 3300,
                                         3300, and            2          So on the subject of the parties in the
3    then down to the 1900 that -- and                        3    log that you've
                                                                            you've identified here in your
4    approximately, right?
                    right?                                    4    response at pages 13 and 14,
                                                                                              14, was this the first
5         MR. DIX: That's right.
                           right.                             5    time in this response that those persons were
6          THE COURT: And so -- but as that list was          6    identified the way you've identified them here
7    culled down, none of those documents that were           7                 side??
                                                                   to the other side
8    taken off the privilege log were produced to             8          MR. POST: Yes
                                                                                   Yes.. Yes.
9              side??
     the other side                                           9          THE COURT: Okay. And I didn't match them
10          MR. DIX: I don't think that's it.
                                          it. What I          10   up completely, but it looked like there were
11   just tried to explain --                                 11   some people in their color-coded privilege log
12         THE COURT: Yeah.                                   12   where they identified people that they didn't
13         MR. DIX: -- some of the documents that we          13   know who they were. There are some folks that
14   had on there were documents that were already            14   are identified here in your response and others
15   produced. They had -- they were either copies            15   not.
16   or they were documents
                  documents that were actually                16          I assume you'd be able to go back and look
17   produced..
     produced                                                 17   at all of the people that have been identified
18        THE COURT: Okay. Well, that's why I                 18   in their motion as them not knowing who they
19   asked the question. I was a little confused              19   are,, and I don't know who they are either
                                                                   are                                 either..
20   about that. Are we able to know that
                                     that,, or is             20         MR. POST: I endeavored to include
21   that by document what was originally on a                21   everyone here. My understanding,
                                                                                     understanding, this is a
22   privilege log and later produced?
                             produced?                        22   comprehensive list of people in pink.
23          MR. DIX: Are we able to identify the ones         23        THE COURT: Well, there's -- I don't think
24   that were taken off when we went from 7,000              24   so. If you look at their exhibit to their
25   down to 3,000?
             3,000?                                           25   color-coded log that they provided to us,
                                                                                                           us, I saw
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077
                                                         57                                                             59
1    a couple of folks identified on there.
                                     there. There's           1    Because I guess what I'm wondering about is
2    Tonya Carros,
            Carros, for example,
                        example, who I didn't see             2    their argument that some of the documents that
3    identified.                                              3    are listed here,
                                                                              here, or emails, maybe many of them,
                                                                                                             them,
4          MR. POST: She's on page 14, paragraph 5.           4    and -- is the whole email thread identified,
                                                                                                     identified, or
5          THE COURT: Okay. All right.                        5    there is just the header of the thread
6          MR. POST: My effort was --                         6    identified?
                                                                   identified? Do I need to look at that to rule
7          THE COURT: Okay.
                      Okay.                                   7    on this motion?
8          MR. POST: My intent was to identify --             8         MR. POST: I would respectfully say that
9          THE COURT: If I missed them,
                                  them, then that's           9    you would not need to look at any of the Dina
10   my mistake. I -- so you think you've                     10   emails to herself to rule on this motion.
11   identified all of the folks that are on there?
                                             there?           11        THE COURT: Uh-huh.
12         MR. POST: Right. With the exception of             12        MR. POST: The -- if you accept as a legal
13   one, the -- one of these persons,
                              persons, the document           13   matter that there is an agency here that
14   in question was actually produced,
                              produced, but that --           14   existed, that I don't -- I don't know what
15   that's the only exception.                               15   documents they would ask you to look at to fall
16         THE COURT: Okay. Okay.                             16   outside the ones that are obviously within the
17         MR. STEIF: I want to --                            17   agency privilege.
18         THE COURT: Yeah.                                   18         We certainly are able to give you access
19         MR. STEIF: May I respond?
                            respond?                          19   to our entire privilege log electronically,
                                                                                               electronically,
20        THE COURT: Yeah, I'm going to give you an           20   should you
                                                                          you want to look at any of it.
21   opportunityy to do that, but,
     opportunit               but, again,
                                   again, I don't             21         THE COURT: I'm not inviting myself to do
22   want to cut Mr. Post off.                                22   that, but I just -- I want -- I'm going to ask
23         MR. POST: So I don't think any of the              23   them the same thingthing,, and I'm trying to think
24   cases they cited,
                cited, other than the Montana case,
                                              case,           24   that through,
                                                                        through, whether I need to do that --
25   was a holding where someone -- they actually             25                           sir..
                                                                          MR. POST: Yes, sir
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077


                                                         58                                                             60
1    ruled that an entire privilege production                1          THE COURT: -- or can just rely on what
2    should be waived.                                        2    you've given me. So thank you.
3          And I would respectfully suggest under the         3          Mr. Steif.
4    totality of the circumstances of this case that          4          MR. STEIF: Sure.
                                                                                       Sure. I'll try to be as brief
5    that would be going in the wrong direction in            5    as possible,
                                                                      possible, but there was a lot.
6    this case for a lot of -- especially for us,
                                              us,             6          I think just generally -- and I don't want
7    but for the entire case as well, because it              7    to be harsh, but it's easy to talk about let's
8    would simply add more gasoline on the fire.              8    not put gas on the fire where you resolve
9         And,, you know
          And       know,, the fact of the matter is          9    multiple sanctions motions, including one for
10   is that what's on our privilege log -- or                10   sluggish discovery, before you tell us this
11   what's
     what 's on these -- what is privilege isn't --           11   privilege log exists.
12   was never our -- was never a focal point.
                                        point. They           12        We aren't
                                                                            aren't trying to delay anything. We've
13   never brought it up. They never argued about             13   agreed that any new documents produced,
                                                                                                    produced, whether
14   it. Because the fact of the matter is that               14   it's all or some,
                                                                               some, won't delay the existing
15   we're the persons who are suing to try to                15   depositions.
                                                                   deposition   s. That's not what we're trying to
16   determine in a fraudulent admission case what            16   do.
                                                                   do.
17   was withheld. We -- they've only sued us for a           17         On the -- I'll take it in the order they
18   tax refund.                                              18   argued
                                                                   argued it.
                                                                          it. On the agency issue, there's not
                                                                                                           not
19          So we would respectfully request the Court        19   one document here that's shows that Ms. Srochi
20   deny the relief altogether within the Court's            20   was an agent.
                                                                          agent. There's a power of attorney
21                                              be,,
     discretion. And if there is -- there would be            21   which negates that argument. Anything that
22   under the circumstances of this case,
                                       case, no need          22   might show how interactions were are withheld
23   to grant any relief as requested.                        23   on that privilege log.
24         THE COURT: Do you think it's necessary             24          And I'd like to recommend to the Court
25   for me to look at any of these documents?
                                    documents?                25   that -- to review the agency cases they cite,
                Powers Reporting, Inc.                                        Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                               301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                        Jacksonville, FL 32202
                     (904)355-4077                                                 (904)355-4077
                                                          61                                                             63
1    because none of them are on point.
                                 point. There is               1    didn't at all.
2    the Gerheiser court, where there was a                    2           And in terms of anticipation of
3    gentleman who was incarcerated,
                          incarcerated, a son.
                                          son. There           3    litigation, that was in mid 2017 when they sent
4    is another case about somebody being                      4    a letter.
                                                                      letter.
5                         coma..
     unconscious and in a coma                                 5           Talking about,
                                                                                   about, you know,
                                                                                              know, Jacques' single
6          In October 2015, I just was looking at it,          6    email where he had a long legal battle
                                                                                                    battle doesn't
7    there are emails
               emails in which Mr. Edelman
                                   Edelman goes to             7    mean --
8    Ms. Klempf and she's approving aspects of the             8          THE COURT: Well, let me stop you there.
                                                                                                                there.
9    redemption transaction. You just can't say,               9    Didn't Mr. Brust's
                                                                               Brust's letter indicate there was
10   well, she was -- had some medical issues.
                                          issues.              10   litigation coming?
                                                                                 coming? And that was
                                                                                                  was in 2013,
                                                                                                         2013,
11   That's
     That 's just not supported at all. None of the            11   wasn't itit??
12   cases
     cases support the arguments that they make.               12         MR. STEIF: There may have been a short
13                              declaration,, which we
           And the supplemental declaration                    13   period of time where that was true,
                                                                                                  true, but 2013
14   oppose,
     oppose, but it calls into question the veracity           14   was not on this privilege log.
                                                                                              log.
15   of the first one because they conflict with               15        THE COURT: But there are emails after
16   each other. But really,
                        really, at the end of the day,         16   2013.
17   it doesn't -- it doesn't matter because what we           17         MR. STEIF: Emails after, but they were
18   have here is a very tortured
                         tortured reading of what              18   discussing the redemption transaction.
                                                                                              transaction. That
19   work product is.                                          19   dispute was not ongoing at that time. They're
20        We cited Regency for the fact that there             20   talking about a transaction.
21   are multiple kinds,
                  kinds, but we cited for the fact             21         But attention doesn't mean litigation.
22   that anything you sent to an attorney doesn't             22   And you've got to look
                                                                                      look at the context.
                                                                                                  context. The
23   automatically become work product, but it also            23   cases that they cite --
24   says what are the two kinds. There's fact work            24          THE COURT: Well, if I can just stop you
25                          protected,, which seems
     product, which is less protected                          25   for a second. I mean, Mr. Brust now,
                                                                                                    now, in
                   Powers Reporting, Inc.                                       Powers Reporting, Inc.
              301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                   Jacksonville, FL 32202                                       Jacksonville, FL 32202
                        (904)355-4077                                                (904)355-4077


                                                          62                                                             64
1    to be what they're saying. That has to be in              1    this -- in his letter -- and this is October 9,
2    anticipation
     anticipation of litigation,
                     litigation, and it depends
                                        depends on             2    2013,
                                                                    2013, which is Exhibit D to the response --
3    what it says. Opinion work product only                   3    discusses ""continuing
                                                                                continuing failure of Jacques Klempf
4    applies to attorneys.                                     4    to honor certain terms of the parties'
                                                                                                  parties'
5          So what exactly do we have here?
                                      here? We have            5    shareholder's agreement and its wholesale
6    no idea.                                                  6    failure to perform the statutory
                                                                                           statutory duties as the
7          We have to have a listing of each                   7    controlling officer and board member of the
8    individual email in the chain. We don't have              8    company."
                                                                    company."
9    that.. We don't know whether they're
     that                                                      9          mean,, isn't that what we have? Those
                                                                        I mean
10   privileged.                                               10   claims, among others, are in this case,
                                                                                                      case, are
11          If to the extent that they were later              11        not??
                                                                    they not
12   provided to an attorney for purposes of legal             12        MR. STEIF: Not that one. Not as far as I
13   advice -- we have no idea if that happened.               13   understand. There is -- the redemption
14   Maybe those are privileged.
                         privileged. But are those             14   agreement has a release of all of those claims.
15   listed
     list ed on the privilege log or were they phone           15   My understanding
                                                                       understanding is that's not in this case.
16   calls?
     calls?                                                    16          MR. POST: Today.
                                                                                      Today.
17            What did she put in the emails?
                                      emails? Were they        17          MR. STEIF: They cite the Regency case.
                                                                                                            case.
18   notes?
     notes? Was it just I forward to myself, in                18   In any event, whether there's litigation
19   which case, of course,
                    course, it can't be privileged.            19   anticipated or not, the individual nature of
20   How did her professionals
                 professionals use it?
                                   it?                         20   the communication matters. They cite this
21        The agency argument doesn't affect any of            21           case.. That's what Lemonik is.
                                                                    Lemonik case                       is. It's a
22   this anyway
          anyway.
             way. If she -- even assuming
                                 assuming she was              22   single paragraph that holds nothing.
23   the agent, this would be what the inquiry
                                       inquiry was.            23         And that's true of really most of the
24   And they needed to list each individual                   24   cases they cite. They cite Baklid-Kunz from
25   chain -- the email in the chain, and they just            25   the Middle District, which was a case about
                   Powers Reporting, Inc.                                       Powers Reporting, Inc.
              301 West Bay Street, Suite 1418                              301 West Bay Street, Suite 1418
                   Jacksonville, FL 32202                                       Jacksonville, FL 32202
                        (904)355-4077                                                (904)355-4077
                                                         65                                                            67
1    attorney/client privilege,
                     privilege, not work product.             1            There was no discovery protocol where we
2    They cite the Merlin case, the Boca Raton.               2    agreed that this was viable. There is no case
3          That was handwritten notes prepared by a           3    that supports their argument where a privilege
4    client sent to an attorney,
                       attorney, which was an                 4    log was withheld this long.
                                                                                         long.
5    attorney/client document and prepared after              5          And at the end of the day, the description
6    litigation had already been filed.
                                  iled. That just             6    of the reason why this occurred in the
7    doesn't have anything to do with what we're              7                      excusable,, and they should
                                                                   declaration isn't excusable
8    talking about.                                           8    have mentioned
                                                                        mentioned it and they didn't,
                                                                                              didn't, and 15
9          I want to talk about the description               9    months went by. And there are other factors
10   issue,
     issue, and it seems to relate to multiple                10   far beyond the lack of description that make
11   arguments at once, but I want to talk about              11   this the type of case where waiver would be
12   briefly the descriptions.
                 descriptions.                                12   appropriate.
13          You know, there's an argument that sort of        13        THE COURT: Okay. Briefly,
                                                                                         Briefly, Mr. Post.
                                                                                                      Post.
14   two wrongs make a right or they did it too, but          14         MR. POST: Your Honor, waiver would be
15   the issue that results in waiver is 15 months.           15   inappropriate draconian of the totality of the
16   We did ours immediately. That's only one                 16   circumstances of this case. The agency
17   factor in the waiver. They withheld it.
                                         it. They             17             existss here
                                                                   exception exist   here.. It's unrefuted
                                                                                                 unrefuted..
18   never mentioned it. They came to different               18         And I would respectfully submit that if
19   meetings.. They knew
     meetings        knew it existed. They didn't             19   you agree as a matter of law that the agency
20   give it to us until we were -- after we were             20   exception exists here, then I don't -- and that
21   here in front of the Court.                              21   the Srochi emails were basically work -- her
22        Our production is much more voluminous,
                                      voluminous,             22   own work product,
                                                                              product, provided with her advisers,
                                                                                                         advisers,
23   hundreds of thousands of documents,
                              documents, and many             23   or the information contained therein, there is
24   more on the privilege log. And they're wrong             24   no documents to review in this case. And I
25                         categorically.
     that they could do it categor ically. That's             25   didn't hear him say that there are any.
                Powers Reporting, Inc.                                          Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                 301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                          Jacksonville, FL 32202
                     (904)355-4077                                                   (904)355-4077


                                                         66                                                            68
1    just flat out wrong. You can only do it as a             1            So I would respectfully -- and to make us
2    matter of law if the production is voluminous.
                                        voluminous.           2    go back and do a detailed privilege log would
3    Where your entire document production in a case          3                           resources.
                                                                   be a waste of time and resource  s. We would
4    worth $73
            $73 million is 1,000 documents
                                  documents and your          4    come back and kick the tires again on it.
5                      1900,, that's just
     privilege log has 1900                                   5         And as I said before, they weren't -- I --
6    inappropriate.                                           6    I had a duty to submit the privilege log, but
7          THE COURT: So putting the waiver issue             7                                     case.. I didn't
                                                                   it wasn't made an issue in this case
8    aside for a moment, if I agreed
                              agreed with you on the          8    violate any court orders. I didn't even ignore
9    agency issue --                                          9    an email. They never mentioned
                                                                                         mentioned that. And it
10         MR. STEIF: Uh-huh
                      Uh-huh..                                10   just wasn't something that we were -- was
11         THE COURT: -- wouldn't I then need to              11   higher up on the priority lilist      very,, very
                                                                                                 st on a very
12   look at each one of these documents?
                                  documents? I mean,          12   intense case.
13   isn't that where -- isn't that where I end up?
                                                up?           13         THE COURT: Okay.
14        MR. STEIF: If -- we think that the                  14         MR. STEIF: Can I make -- it's not a
15   category that's the Ms. Srochi emails prior to           15   surrebuttal, but on this -- we'd like to move
16   her time as trustee could be determined as a             16   to strike this supplement
                                                                                  supplemental
                                                                                     plemental declaration in
17   group. But if you deny the waiver, you'd                 17   whatever way would be appropriate to raise
18   likely need to look at them.
                            them. I think it's                18   that.
19             true..
     probably true                                            19           It's conflicting
                                                                                conflicting with the other one.
                                                                                                           one. And
20         THE COURT: Okay.                                   20   we think it's -- you know, there's a protocol
21         MR. STEIF: On the waiver arguments,
                                    arguments, I              21   where a summary judgment affidavit conflicts
22   just want to briefly say we have cited the               22   deposition testimony, it's sort of a similar
23   Universal City case,
                    case, the Burlington
                              Burlington case, and            23                                 immediate,,
                                                                   situation to us, but it's too immediate
24   other cases.
           cases. Waiver was appropriate under much           24   one-after-the-other declarations.
                                                                                       declarations.
25   less serious facts and much less time of delay.          25         THE COURT: Okay. Well, the first
                Powers Reporting, Inc.                                          Powers Reporting, Inc.
           301 West Bay Street, Suite 1418                                 301 West Bay Street, Suite 1418
                Jacksonville, FL 32202                                          Jacksonville, FL 32202
                     (904)355-4077                                                   (904)355-4077
                                                         69                                                                 71
1    declaration is in the record.
                           record. It's been filed            1          record?
                                                                         record? You're asking me to go ahead and order
2    as an exhibit to document 226,
                                226, and this one is          2          that?
                                                                         that?
3    not in the record right now. It's just a                 3                  MR. POST: Not -- well, no, we would make
4    demonstrative to this hearing. So at such                4          an --
5    time -- I think your motion would be                     5                  THE COURT: Ore tenus, yeah.
6    appropriate if and when they move to make it a           6                 MR. POST: -- ore tenus motion, if that
7    formal part of the record.                               7          helps,
                                                                         helps, but we would want it to be considered to
8          All right. Thank you very much.
                                     much. I am not           8          be in the record of this hearing.
                                                                                                  hearing.
9    going to ask you right now to let me have                9                 THE COURT: So I'll take that as an ore
10   access to your privilege log. I'm not going to           10         tenus motion to make it part of the formal
11   review it.                                               11         record of the case.
12         But when I get into -- I'm going to read           12                 MR. POST: Yes
                                                                                           Yes..
13   these cases a little more closely now,
                                       now, and I             13                 THE COURT: Okay. And you oppose
                                                                                                          oppose that?
14   might ask you to let me look at it just to get           14                 MR. STEIF: Yes
                                                                                            Yes..
15                  know,, not to review every single
     a sense -- you know                                      15                 THE COURT: All right. And I'll address
16   document on it, but just to get an idea of what          16         that issue in my order.
17   these -- by category what some of these                  17                All right. Thank you very much.
                                                                                                          much.
18   categories look like.                                    18               When is your conference with Judge Schle
19        And I'll let you know that as soon as I             19         singer?
20   can. But I'm not going to ask you to do that             20                 MR. STEIF: May 21st.
21   right now. If I were to ask you to do that,
                                           that,              21                 THE COURT: May 21st, okay. I will get
22   how would you provide that to me?
                                   me? You'd
                                         You'd give           22         you something before then. Thank you.
23   me access to your platform or give me a drive            23               (Proceedings concluded at 11:21 a.m.)
                                                                                                               a.m.)
24   or --                                                    24                                - - -
25           MR. DIX: It would really depend on the           25
                  Powers Reporting, Inc.                                              Powers Reporting, Inc.
             301 West Bay Street, Suite 1418                                     301 West Bay Street, Suite 1418
                  Jacksonville, FL 32202                                              Jacksonville, FL 32202
                       (904)355-4077                                                       (904)355-4077


                                                         70                                                                 72
1    volume.
     volume. If you're talking about a couple of              1                       REPORTER'S CERTIFICATE
2    those documents from each category, that would           2    STATE OF FLORIDA )
3    just -- you'd probably prefer --                         3    COUNTY OF DUVAL )
4          THE COURT: Well, I think what I would              4
5    prefer, if I decide I need to do that, is have           5          I, Stephanie Powers Cusimano, Registered
6    access to all 1900 of them so I can go,
                                         go, you              6    Professional Reporter and Notary Public in and for
7    know --                                                  7    the State of Florida at Large, hereby certify that
8           MR. DIX: We'd
                      We'd create a separate a log-in
                                                log-in        8    I was authorized to and did stenographically report
9    for that database of documents that you --               9    the proceedings and that the foregoing transcript,
10           THE COURT: Okay.                                 10   pages 1 through 71, is a true record of my
11           MR. DIX: -- would be the only one that           11   stenographic notes.
12   has access to.
                to. It wouldn't --                            12
13         THE COURT: Okay.                                   13         I further certify that I am not a relative,
14           MR. DIX: The vendor would set that up.           14   employee, attorney, or counsel of any of the parties,
15           THE COURT: I'll let you know by email to         15   nor am I a relative or employee of any of the parties'
16   everyone in due course if I think I need to do           16   attorney or counsel connected with the action, nor am
17   that. So thank you very much.                            17   I financially interested in the action.
18         MR. POST: Your Honor, one question,
                                          question, a         18
19   point of clarification on the supplemental               19         DATED this 25th day of February 2020.
                                                                                                         2020.
20   declaration. We did ask that it would be                 20
21   introduced as evidence -- an exhibit to this             21                 /s/ Stephanie Powers Cusimano
                                                                                 Stephanie Powers Cusimano
22   hearing.                                                 22                 FPR, RPR, Court Reporter
23         THE COURT: But I think -- okay.
                                     okay. But I              23
24   think you've got to file it with the Court,
                                          Court, do           24
25   you not,
         not, for it to actually be in the court              25
                  Powers Reporting, Inc.                                              Powers Reporting, Inc.
             301 West Bay Street, Suite 1418                                     301 West Bay Street, Suite 1418
                  Jacksonville, FL 32202                                              Jacksonville, FL 32202
                       (904)355-4077                                                       (904)355-4077
                                                                                  against [1] 45/1
$                                        6                                        aged [2] 26/8 26/18
$73 [2] 19/5 66/4                       645 [1] 22/4                              agencies [1] 40/19
                                                                                  agency [20] 23/19 25/16 25/20 26/2
/                                       7                                         26/24 31/1 40/11 40/19 41/23 42/3
/s [1] 72/21                            7,000 [4] 53/5 53/10 54/24 55/5           42/16 42/17 59/13 59/17 60/18 60/25
                                        71 [1] 72/10                              62/21 66/9 67/16 67/19
1                                       7300 [2] 52/7 54/1                        agent [4] 24/16 25/5 60/20 62/23
1,000 [2] 13/12 66/4                                                              agents [3] 23/21 40/19 41/4
1,911 [2] 6/5 13/13                     8                                         agree [7] 5/3 5/4 5/5 13/22 13/24 48/15
100 [1] 29/8                            824 [1] 23/2                              67/19
10th [2] 9/10 9/11                      890-some [1] 6/12                         agreed [7] 47/4 47/5 47/8 48/2 60/13
1100 [1] 2/12                                                                     66/8 67/2
11:21 [2] 1/18 71/23
                                        9                                         agreement [9] 18/23 30/22 39/14 41/12
12,817 [1] 42/22                        900-or-so [1] 6/6                         41/14 41/17 47/22 64/5 64/14
12/23 [1] 15/7                          9:54 [2] 1/18 3/2                         ahead [13] 3/7 3/18 5/14 9/5 10/6 12/14
13 [1] 56/4                                                                       14/19 16/23 50/2 50/3 50/5 55/25 71/1
13,000 [1] 11/13
                                        A
                                                                                  al [3] 1/10 1/13 3/10
14 [2] 56/4 57/4                        A.H [1] 17/10                             all [37] 3/6 7/2 13/1 13/1 13/23 16/17
1418 [1] 1/24                           a.m [4] 1/18 1/18 3/2 71/23               17/2 17/7 17/14 17/23 18/19 19/7 21/8
15 [9] 6/9 11/13 12/18 13/13 16/15 19/3 Abel [5] 2/4 3/22 4/2 7/18 9/15           21/21 22/1 29/21 30/15 30/25 31/16
 22/14 65/15 67/8                       abelbeanlaw.com [3] 2/6 2/6 2/7           32/7 40/11 41/16 42/13 49/4 49/18
15-year [1] 30/7                        able [4] 54/20 54/23 56/16 59/18          55/18 56/17 57/5 57/11 60/14 61/11
17,000 [1] 49/10                        about [61] 4/12 5/21 5/25 6/4 7/6 8/2 8/2 63/1 64/14 69/8 70/6 71/15 71/17
1700 [1] 49/10                          8/7 8/11 8/13 8/16 8/23 10/14 11/13       allege [1] 30/9
172 [1] 23/2                            12/8 14/7 17/6 18/3 18/7 18/8 19/3        alleged [1] 25/2
1750 [1] 1/19                           20/20 20/23 21/6 22/2 24/2 26/3 26/8      allow [2] 17/19 46/2
18 [2] 1/18 3/2                         27/13 28/1 31/18 33/9 34/11 35/5 35/10 allowed [2] 34/13 55/12
1900 [3] 54/3 66/5 70/6                 39/9 39/21 40/4 41/19 41/20 42/17         allows [2] 11/5 28/8
1911 [2] 11/14 14/22                    43/17 43/22 44/23 45/25 46/10 54/20       alone [3] 11/25 12/5 25/13
                                        55/8 55/10 55/19 58/13 59/1 60/7 61/4 already [4] 27/14 53/16 54/14 65/6
2                                       63/5 63/20 64/25 65/8 65/9 65/11 70/1 also [8] 17/12 24/24 28/10 40/22 41/10
2,000 [1] 18/10                         absence [1] 12/4                          41/11 52/19 61/23
2006 [1] 38/23                          Absent [1] 11/24                          alternative [1] 25/15
2008 [7] 30/16 31/16 34/23 35/21 37/19 absolutely [1] 21/16                       Alternatively [1] 17/2
 38/17 38/24                            accept [1] 59/12                          although [4] 6/3 9/15 27/18 48/15
2012 [1] 33/5                           access [6] 45/9 59/18 69/10 69/23 70/6    altogether [1] 58/20
2013 [4] 63/10 63/13 63/16 64/2         70/12                                     am [5] 35/9 69/8 72/13 72/15 72/16
2015 [4] 21/22 24/25 30/20 61/6         according [1] 51/12                       AMENDED [1] 1/16
2016 [1] 22/20                          account [2] 11/3 32/18                    among [1] 64/10
2017 [3] 33/2 40/17 63/3                accountant [6] 20/6 20/7 22/24 23/9       amount [2] 15/1 19/7
2018 [5] 6/11 6/17 6/19 14/13 14/19     23/10 27/3                                ample [1] 16/10
2019 [4] 6/5 6/14 6/17 14/20            accountant/client [1] 23/9                analysis [2] 15/24 46/15
2020 [3] 1/18 3/2 72/19                 accountants [2] 22/19 32/11               analyze [1] 15/19
214 [1] 3/14                            accounting [2] 26/22 32/4                 Anderson [3] 15/16 16/2 19/8
21st [2] 71/20 71/21                    act [3] 24/22 27/4 30/3                   ANDREW [2] 2/2 3/21
225 [1] 1/19                            acted [1] 25/8                            Andrew's [1] 39/25
226 [2] 3/16 69/2                       action [2] 72/16 72/17                    another [7] 4/13 37/18 38/19 42/15 44/17
23 [2] 8/4 15/7                         actual [1] 32/24                          49/22 61/4
23rd [6] 6/5 7/11 7/16 8/5 9/13 47/1    actually [11] 11/23 15/23 31/15 38/22     answer [3] 27/25 37/13 52/15
2500 [1] 2/5                            38/23 39/13 47/15 54/16 57/14 57/25       anticipate [1] 4/16
25th [1] 72/19                          70/25                                     anticipated [2] 21/25 64/19
26 [2] 18/14 18/17                      add [1] 58/8                              anticipating [1] 31/8
27 [1] 6/13                             additional [2] 6/18 12/7                  anticipation [3] 38/13 62/2 63/2
295 [2] 19/24 22/4                      address [2] 29/20 71/15                   any [25] 4/18 5/10 6/14 8/22 13/15 15/6
                                        addressed [1] 27/14                       18/10 22/7 26/19 29/5 45/17 48/23 53/7
3                                       addressing [1] 31/18                      57/23 58/23 58/25 59/9 59/20 60/13
3,000 [1] 54/25                         admission [1] 58/16                       62/21 64/18 67/25 68/8 72/14 72/15
30 [1] 12/16                            admittedly [1] 51/2                       anybody [4] 4/16 25/9 31/25 45/18
30-day [2] 10/25 10/25                  advice [6] 21/4 21/5 26/22 26/23 30/3     anything [7] 5/18 25/8 46/8 60/12 60/21
301 [1] 1/24                            62/13                                     61/22 65/7
32202 [5] 1/20 1/25 2/5 2/12 2/19       advise [1] 35/20                          anyway [3] 14/1 14/11 62/22
32JRK [2] 1/5 3/11                      advised [1] 37/18                         appeal [1] 49/18
3300 [2] 2/19 54/2                      adviser [2] 30/20 52/8                    Appearing [3] 2/8 2/14 2/22
3:17-cv-1054-J-32JRK [2] 1/5 3/11       advisers [2] 33/1 67/22                   application [1] 31/1
                                        affect [3] 4/17 4/25 62/21
5                                       affidavit [1] 68/21
                                                                                  applied [1] 21/2
                                                                                  applies [5] 20/4 20/6 20/10 23/9 62/4
5,631 [1] 44/6                          aforesaid [1] 1/21                        appointed [1] 24/19
50 [2] 2/4 2/11                         afoul [1] 18/17                           appointment [1] 22/25
500 [1] 22/21                           after [13] 6/10 8/12 8/15 15/7 39/17      appropriate [5] 14/14 66/24 67/12 68/17
550 [1] 19/24                           45/13 51/4 51/14 63/15 63/17 65/5         69/6
5th [1] 22/20                           65/20 68/24                               approved [2] 26/13 26/13
                                        afterward [1] 9/22                        approving [1] 61/8
                                        again [5] 22/1 25/12 55/23 57/21 68/4
                                           58/21 60/4 60/7 62/1 62/1 62/19 62/23   can't [6] 8/15 8/21 16/8 25/17 61/9 62/19
A                                          66/16 67/11 67/14 68/3 68/17 69/5       candidly [1] 48/18
approximately [1] 54/4                     70/11 70/20 70/25 71/7 71/8             candor [1] 46/18
April [1] 24/25                            Beach [1] 22/3                          carefully [2] 50/7 52/4
are [80]                                   BEAN [7] 2/2 2/4 3/22 3/22 4/2 7/18 9/15Carros [1] 57/2
aren't [2] 21/15 60/12                     bear [1] 22/15                          case [77]
argue [2] 9/1 13/24                        became [4] 9/9 21/20 30/21 35/2         case-by-case [1] 46/13
argued [3] 45/25 58/13 60/18               because [33] 5/21 7/17 8/6 8/19 14/17   cases [22] 5/24 10/13 15/11 15/14 15/16
arguing [1] 39/25                          15/19 16/6 18/4 19/9 22/13 23/10 23/25   16/7 20/2 34/10 36/18 36/22 40/18
argument [19] 8/25 9/4 10/7 10/8 14/4      24/20 25/17 26/1 26/7 27/20 28/7 32/1    45/12 46/10 49/12 53/14 57/24 60/25
14/17 16/5 16/21 21/1 25/15 26/4 27/10     33/9 33/15 34/20 38/3 47/4 48/20 50/22   61/12 63/23 64/24 66/24 69/13
27/12 40/1 59/2 60/21 62/21 65/13 67/3     52/11 58/7 58/14 59/1 61/1 61/15 61/17  cash [2] 39/3 39/6
arguments [7] 17/3 29/3 29/20 31/9 61/12   become [1] 61/23                        casted [1] 51/1
65/11 66/21                                been [20] 4/13 13/23 14/14 21/23 22/14  categorical [3] 18/20 46/1 55/12
around [1] 30/11                           33/7 33/11 33/13 35/13 40/7 45/19 48/8  categorically [5] 13/3 21/2 22/13 55/15
as [74]                                    52/9 52/23 53/16 55/9 56/17 63/12 65/6   65/25
aside [1] 66/8                             69/1                                    categories [8] 8/23 12/24 17/3 17/7 17/8
ask [13] 4/11 5/9 9/6 38/11 46/4 50/11     before [11] 1/15 4/11 15/9 22/19 25/2    44/25 45/24 69/18
59/15 59/22 69/9 69/14 69/20 69/21         35/14 36/25 41/22 60/10 68/5 71/22      category [5] 19/13 22/17 66/15 69/17
70/20                                      began [1] 38/23                          70/2
asked [2] 33/13 54/19                      beginning [4] 30/14 35/21 38/21 38/21   cause [1] 1/21
asking [4] 16/24 45/14 49/3 71/1           behalf [8] 2/8 2/14 2/22 3/22 3/24 4/6  cavalierly [1] 49/16
aspects [1] 61/8                           24/22 25/8                              cdix [1] 2/21
asserted [1] 10/11                         being [10] 25/22 25/23 25/24 28/2 32/5  certain [2] 17/7 64/4
assertion [1] 11/4                         33/12 33/12 36/9 42/10 61/4             certainly [2] 15/8 59/18
assistance [3] 26/5 26/20 26/21            belief [1] 12/17                        CERTIFICATE [1] 72/1
assume [2] 25/17 56/16                     believe [3] 14/21 28/11 36/12           certify [2] 72/7 72/13
assuming [4] 25/16 27/24 35/1 62/22        beneficiaries [3] 23/5 23/14 30/13      cetera [1] 3/10
asteif [1] 2/6                             beneficiary [1] 21/6                    chain [4] 21/9 62/8 62/25 62/25
attach [1] 22/6                            better [2] 16/12 50/10                  chains [1] 18/1
attached [5] 23/24 24/2 33/7 39/4 41/14    between [11] 20/7 22/18 23/10 23/19     challenge [3] 19/13 27/18 44/25
attachments [1] 3/16                       24/5 29/24 33/17 33/24 36/3 39/12       challenged [2] 17/6 55/20
attempted [1] 51/20                        39/15                                   challenging [1] 45/2
attention [1] 63/21                        beyond [2] 26/14 67/10                  changed [1] 23/6
attorney [35] 13/5 19/20 19/22 20/1 20/3   Biscayne [1] 17/10                      children [1] 40/22
20/5 22/7 23/3 23/24 24/5 24/6 24/21       bit [2] 48/21 50/20                     chose [1] 18/25
24/24 25/3 26/7 27/7 28/9 31/22 31/23      Blackburn [9] 22/23 30/15 34/23 35/19   Chris [1] 4/8
36/19 36/21 36/25 37/4 40/1 41/1 41/5      37/17 37/21 38/17 38/25 39/7            CHRISTOPHER [1] 2/17
49/15 60/20 61/22 62/12 65/1 65/4 65/5     blue [1] 19/16                          circumstances [12] 11/9 11/24 12/7 13/14
72/14 72/16                                board [1] 64/7                           15/6 15/13 16/11 16/18 45/16 58/4
attorney/client [8] 13/5 19/20 20/3 28/9   Boca [1] 65/2                            58/22 67/16
31/23 49/15 65/1 65/5                      boilerplate [4] 7/1 11/6 11/20 13/8     cite [14] 15/15 19/8 20/2 23/25 31/19
attorneys [3] 30/14 32/10 62/4             both [3] 13/25 35/23 47/17               36/15 49/6 60/25 63/23 64/17 64/20
authority [3] 24/17 24/22 27/5             bottom [1] 7/20                          64/24 64/24 65/2
authorized [1] 72/8                        bought [1] 27/9                         cited [15] 10/13 15/11 16/7 17/10 25/12
automatically [2] 22/6 61/23               brief [5] 6/2 10/16 19/9 23/24 60/4      36/19 39/14 40/18 46/10 47/6 49/12
avoid [3] 47/20 48/8 53/20                 briefest [1] 8/17                        57/24 61/20 61/21 66/22
aware [1] 9/9                              briefly [3] 65/12 66/22 67/13           City [6] 10/15 10/20 10/21 46/13 49/7
                                           bring [4] 26/23 46/22 46/24 46/25        66/23
B                                          brother [1] 23/21                       claim [1] 27/5
back [15] 9/3 21/21 28/13 29/11 33/4       brought [6] 23/12 30/16 30/17 30/18     claimed [1] 10/10
34/23 35/21 47/18 49/9 50/15 52/6 55/1     30/19 58/13                             claims [2] 64/10 64/14
56/16 68/2 68/4                            Brust [6] 30/17 35/22 37/17 37/21 38/20 clarification [1] 70/19
background [1] 6/3                         63/25                                   Clarify [1] 53/3
bad [1] 13/24                              Brust's [1] 63/9                        claw [1] 49/8
Baklid [1] 64/24                           bunch [1] 53/21                         clear [6] 6/4 9/19 10/10 31/1 43/24 53/23
Baklid-Kunz [1] 64/24                      burden [5] 20/15 22/15 40/5 40/6 40/8   clearly [5] 8/24 12/18 16/14 16/18 45/7
based [2] 15/25 51/3                       burdensome [2] 12/10 19/2               client [19] 13/5 19/20 20/3 20/7 20/8
bases [1] 16/13                            Burlington [5] 10/16 10/21 11/19 11/23   21/20 23/7 23/9 23/11 25/14 28/9 31/20
basically [4] 34/13 45/2 51/3 67/21        66/23                                    31/23 35/2 36/24 49/15 65/1 65/4 65/5
basis [3] 16/10 23/18 23/23                Busey [5] 2/18 4/6 33/24 53/8 53/18     client's [3] 7/6 33/9 36/20
batches [1] 14/23                          busy [2] 45/18 45/19                    clients [2] 34/9 36/20
battle [3] 46/3 48/12 63/6                 buy [2] 39/5 39/8                       close [3] 21/12 26/21 40/23
battles [2] 45/22 48/13                                                            closely [1] 69/13
Bay [1] 1/24                               C                                       coded [2] 56/11 56/25
be [69] 1/21 5/10 5/24 10/10 12/9 14/7     call [2] 13/20 20/22                    collect [2] 34/14 45/9
15/13 16/5 18/7 18/19 19/9 19/21 20/7      called [1] 45/11                        collecting [2] 36/20 36/21
20/21 20/22 21/1 21/3 21/4 25/19 25/20     calls [2] 61/14 62/16                   collection [1] 53/15
28/11 31/9 32/10 33/8 36/3 36/7 37/2       came [3] 1/21 7/10 65/18                color [3] 5/25 56/11 56/25
37/14 37/17 41/3 43/6 43/25 44/17          can [21] 8/18 16/22 22/12 27/23 31/9    color-coded [2] 56/11 56/25
46/13 46/14 47/8 47/9 47/10 47/11           33/2 35/6 35/16 39/6 40/19 43/15 43/16 coma [1] 61/5
47/11 47/12 47/22 47/24 48/24 51/2          44/7 44/14 52/15 60/1 63/24 66/1 68/14 come [9] 7/9 14/18 15/9 28/13 34/12
51/17 53/22 55/13 56/16 58/2 58/5           69/20 70/6                              35/25 37/22 46/21 68/4
                                           58/19 60/24 61/2 65/21 68/8 70/24       determination [3] 11/2 21/10 46/14
C                                          70/25 72/22                             determine [5] 8/21 10/23 34/19 34/20
coming [4] 29/11 46/23 47/3 63/10         Court's [4] 11/2 12/6 51/12 58/20        58/16
common [6] 28/1 28/4 28/7 42/2 42/5       Court-appointed [1] 24/19                determined [2] 11/18 66/16
 42/15                                    Courts [1] 49/13                         determining [1] 34/16
communication [3] 19/21 35/9 64/20        CPA [1] 30/20                            devoted [1] 45/20
communications [9] 17/25 19/25 22/18      create [2] 49/20 70/8                    diagram [1] 29/25
 28/20 29/24 32/21 32/23 38/4 40/12       created [1] 53/7                         diagrams [1] 37/1
company [3] 39/3 39/10 64/8               culled [1] 54/7                          did [36] 4/11 5/6 7/8 7/10 7/18 22/8
compel [7] 3/12 5/14 15/22 18/25 19/1     curious [1] 55/7                         24/21 25/8 28/14 29/25 33/15 34/7
 45/5 45/14                               Cusimano [4] 1/22 72/5 72/21 72/21       35/19 36/5 36/8 37/4 38/12 41/23 44/24
competent [1] 27/3                        cut [1] 57/22                            46/4 46/4 48/10 49/22 50/16 50/17
Complaint [1] 41/15                       cutoff [1] 45/14                         50/18 50/21 50/24 52/12 52/17 62/17
completely [1] 56/10                      cv [2] 1/5 3/11                          62/20 65/14 65/16 70/20 72/8
complied [1] 12/10                                                                 didn't [33] 7/16 7/17 18/24 21/23 23/15
comprehensive [1] 56/22                   D                                        26/8 26/11 26/11 28/3 29/1 30/23 38/1
concept [1] 48/18                         damages [1] 19/5                         40/15 45/22 46/2 46/22 48/10 48/24
concepts [2] 42/11 42/12                  Dan [4] 3/21 30/19 40/21 41/10           48/25 49/9 49/25 51/9 53/22 56/9 56/12
concerns [1] 44/23                        DANIEL [1] 2/2                           57/2 63/1 63/9 65/19 67/8 67/25 68/7
concluded [1] 71/23                       dark [1] 45/18                           68/8
conduct [1] 13/25                         darting [1] 50/15                        died [1] 40/17
conducted [1] 51/7                        data [1] 47/19                           difference [3] 36/3 36/11 36/13
confer [2] 7/5 8/2                        database [1] 70/9                        different [8] 16/1 16/1 30/14 34/7 36/7
conference [2] 46/25 71/18                date [7] 1/18 9/8 17/16 21/21 33/17      44/16 46/17 65/18
conflict [1] 61/15                        38/20 45/14                              DINA [18] 1/6 1/9 3/9 4/6 24/21 30/13
conflicting [1] 68/19                     DATED [1] 72/19                          31/6 31/12 31/24 31/25 40/14 41/3 41/7
conflicts [1] 68/21                       daughter [3] 26/5 30/12 30/24            41/8 41/11 41/16 41/19 59/9
confused [1] 54/19                        day [7] 8/6 10/25 10/25 15/1 61/16 67/5 Dina's [2] 31/7 43/11
conjecture [1] 39/25                      72/19                                    direction [1] 58/5
connected [1] 72/16                       days [2] 12/16 34/13                     directly [2] 16/8 32/13
connection [2] 32/3 41/11                 dbean [1] 2/6                            disclosed [1] 47/3
consider [1] 46/9                         DCA [1] 23/2                             disclosure [6] 13/4 31/3 42/13 45/2 46/19
considerations [1] 12/5                   deadline [1] 51/13                       47/23
considered [2] 41/3 71/7                  deadlines [1] 19/11                      discovery [13] 4/18 4/25 5/7 5/10 6/25 8/7
consuming [1] 19/10                       deal [1] 38/25                           14/16 45/13 47/4 49/20 52/22 60/10
contain [4] 13/15 17/5 18/10 18/14        dealing [2] 30/5 38/7                    67/1
contained [2] 24/16 67/23                 December [5] 6/5 7/11 8/5 14/24 46/25    discretion [1] 58/21
contend [2] 18/22 38/12                   decide [1] 70/5                          discuss [1] 15/10
contends [1] 23/17                        decision [1] 22/13                       discussed [2] 15/8 22/9
contention [1] 20/5                       declaration [22] 13/18 14/3 14/8 21/18   discusses [1] 64/3
contentious [1] 45/12                     24/3 26/15 31/6 31/8 31/14 32/22 33/23 discussing [1] 63/18
contentiousness [1] 49/3                  40/15 43/12 43/25 47/7 48/22 50/7        discussions [2] 14/15 55/19
contest [1] 28/13                         61/13 67/7 68/16 69/1 70/20              dismiss [1] 5/1
contesting [2] 28/24 29/9                 declarations [2] 40/10 68/24             dispositive [3] 24/20 41/6 46/8
context [1] 63/22                         default [2] 10/25 11/1                   dispute [3] 18/7 21/6 63/19
continued [1] 39/17                       defendant [3] 1/8 3/13 13/2              disputed [3] 23/8 28/6 28/12
continuing [1] 64/3                       defendants [4] 1/14 2/22 3/13 42/8       disputes [3] 30/6 39/15 39/16
contrary [2] 24/20 27/7                   deficiency [1] 44/17                     dissolve [1] 4/15
controlling [1] 64/7                      degree [1] 11/4                          distributions [1] 39/2
copied [3] 25/9 25/24 27/19               delay [11] 5/7 11/11 11/20 11/25 12/17   DISTRICT [8] 1/1 1/1 10/17 10/22 11/1
copies [3] 5/17 10/18 54/15               12/19 13/13 16/12 60/12 60/14 66/25      12/6 22/4 64/25
copy [5] 5/20 5/25 6/22 6/24 7/14         delivered [1] 31/25                      diverge [1] 4/23
corporation [2] 1/3 1/13                  demands [1] 13/3                         DIVISION [1] 1/2
correct [6] 5/5 5/12 18/24 35/11 53/1     demonstrate [1] 25/4                     DIX [6] 2/17 4/8 29/15 47/17 50/10 50/16
 53/2                                     demonstrated [1] 40/7                    do [40] 5/10 5/17 10/12 16/20 16/24
Corrigan [2] 45/11 46/24                  demonstrative [1] 69/4                   16/24 17/1 20/1 21/14 26/3 28/13 28/24
could [18] 9/1 9/1 13/22 15/8 18/5 18/7   DEMONT [3] 2/16 4/8 29/15                30/23 34/19 35/16 35/20 36/7 37/16
 20/21 21/1 44/17 45/23 45/24 45/25       denied [1] 15/23                         37/16 40/15 43/2 43/22 47/9 50/24
 50/12 50/14 51/17 55/11 65/25 66/16      Dennis [6] 30/15 34/23 35/19 38/16 38/24 57/21 58/24 59/6 59/21 59/24 60/16
couldn't [3] 23/16 26/15 50/13            39/7                                     62/5 65/7 65/25 66/1 68/2 69/20 69/21
counsel [8] 9/15 14/22 22/19 27/3 28/10   deny [3] 9/12 58/20 66/17                70/5 70/16 70/24
 32/25 72/14 72/16                        depend [1] 69/25                         doctrine [1] 13/6
counter [1] 3/13                          depends [1] 62/2                         document [28] 3/14 3/16 7/12 7/24 8/12
counterclaim [4] 1/11 1/14 3/15 41/15     deposition [2] 15/2 68/22                11/8 13/10 16/5 17/16 17/18 19/21 27/6
counterclaim-plaintiff [1] 3/15           depositions [1] 60/15                    27/7 33/7 43/20 45/10 47/20 48/8 49/9
COUNTY [1] 72/3                           describe [1] 17/20                       50/23 53/21 54/21 57/13 60/19 65/5
couple [8] 5/22 15/14 27/16 41/23 49/22   described [4] 13/18 17/12 27/23 31/13    66/3 69/2 69/16
 55/22 57/1 70/1                          description [11] 17/18 18/10 18/16 20/15 document's [1] 22/2
course [9] 6/8 11/7 12/8 25/10 25/21      42/20 45/1 45/10 45/23 65/9 67/5 67/10 documents [59] 5/22 6/7 6/10 6/13 6/15
 27/2 44/23 62/19 70/16                   descriptions [10] 8/21 12/9 13/16 17/5   6/18 6/19 7/2 7/21 11/14 13/3 13/12
court [27] 1/1 4/14 5/1 5/2 7/24 10/17    17/11 18/21 19/3 44/8 55/11 65/12        14/22 15/1 16/17 17/24 17/25 19/4
 11/17 11/23 12/1 12/2 20/3 24/19 37/5    designation [1] 20/10                    21/15 22/7 25/7 28/16 29/4 32/25 37/25
 40/4 42/21 44/14 45/17 46/9 48/18        detailed [1] 68/2                        40/8 48/11 49/4 49/10 50/8 50/23 51/10
                                           entire [4] 58/1 58/7 59/19 66/3           Federal [1] 5/2
D                                          entries [4] 6/6 19/18 45/7 52/7           fees [1] 23/7
documents... [27] 51/11 51/14 51/18        entrusted [1] 14/4                        few [2] 19/4 40/17
51/20 51/23 52/5 52/8 52/16 53/11          enumerated [1] 24/12                      fiduciary [1] 24/19
53/15 53/21 54/1 54/7 54/13 54/14          especially [1] 58/6                       file [2] 43/14 70/24
54/16 55/4 58/25 59/2 59/15 60/13          Esquire [7] 2/2 2/2 2/3 2/10 2/16 2/16    filed [8] 3/12 4/13 4/25 6/4 12/2 45/17
65/23 66/4 66/12 67/24 70/2 70/9           2/17                                       65/6 69/1
does [4] 4/16 26/19 26/23 48/4             Essentially [1] 17/18                     filled [1] 18/15
doesn't [18] 5/6 13/7 13/15 17/5 18/9      established [1] 23/22                     filter [2] 8/1 9/14
18/14 18/19 20/5 22/6 22/16 27/2 61/17     et [4] 1/10 1/13 3/10 3/10                finally [1] 30/8
61/17 61/22 62/21 63/6 63/21 65/7          evaluate [1] 11/5                         financial [1] 52/8
doing [2] 33/6 35/13                       even [19] 6/17 8/17 18/17 21/7 22/6 22/8  financially [1] 72/17
don't [38] 4/24 5/6 5/22 9/2 9/12 9/20     25/2 25/3 25/16 27/8 27/9 32/16 32/20     find [1] 16/8
15/17 15/19 16/23 20/23 20/24 21/8         32/21 36/25 39/17 40/15 62/22 68/8        fine [1] 39/19
21/19 21/24 22/8 22/10 22/10 23/8          event [1] 64/18                           finish [1] 49/19
25/13 26/1 26/1 27/20 34/20 37/22 38/3     events [4] 13/17 14/2 14/6 14/11          fire [2] 58/8 60/8
47/13 54/10 55/23 56/19 56/23 57/21        ever [2] 21/19 25/5                       firm [10] 1/19 4/6 15/3 30/19 33/18 34/1
57/23 59/14 59/14 60/6 62/8 62/9 67/20     every [1] 69/15                            36/5 42/1 51/3 51/7
done [5] 13/23 25/23 45/21 51/6 55/11      everybody [2] 3/5 4/9                     firm's [1] 35/2
double [1] 8/19                            everyone [4] 3/3 3/18 56/21 70/16         firms [1] 27/22
doubt [1] 4/20                             everything [2] 10/8 39/24                 first [24] 3/20 9/2 9/4 9/8 10/8 17/4
down [7] 36/25 49/2 53/10 54/2 54/3        evidence [7] 26/14 31/5 39/24 40/2 41/2    19/13 20/9 23/2 35/14 42/16 42/21
54/7 54/25                                 41/6 70/21                                 42/24 43/3 43/23 44/6 44/19 50/24 51/4
dozens [1] 24/25                           evidenced [1] 48/21                        51/5 51/25 56/4 61/15 68/25
draconian [4] 13/21 45/15 49/5 67/15       exactly [1] 62/5                          first-pass [1] 51/5
drive [2] 2/18 69/23                       example [1] 57/2                          five [4] 11/20 11/25 12/3 18/18
due [1] 70/16                              except [1] 32/22                          five-month [2] 11/20 11/25
dump [3] 47/13 48/11 53/21                 exception [6] 31/2 40/11 57/12 57/15      FL [5] 1/20 1/25 2/5 2/12 2/19
dumping [2] 47/20 48/9                     67/17 67/20                               flagged [1] 52/24
durable [3] 23/23 24/4 26/7                exceptions [1] 42/13                      flagging [1] 53/7
during [1] 40/12                           excusable [1] 67/7                        flat [1] 66/1
duties [1] 64/6                            excuse [3] 13/12 15/4 19/11               FLORIDA [8] 1/1 1/3 1/7 1/13 1/23 10/22
duty [1] 68/6                              exercise [1] 24/17                         72/2 72/7
DUVAL [1] 72/3                             exhibit [21] 9/23 9/25 10/2 10/4 14/9     focal [1] 58/12
                                           24/2 24/3 43/4 43/6 43/7 43/9 43/16       focus [2] 51/9 51/16
E                                          43/25 44/2 44/4 47/16 55/14 56/24 64/2    focused [1] 51/10
each [11] 12/23 18/1 20/11 21/9 47/13      69/2 70/21                                folder [2] 7/15 7/19
47/18 61/16 62/7 62/24 66/12 70/2          exist [1] 40/19                           folders [1] 7/20
earlier [1] 13/23                          existed [2] 59/14 65/19                   folks [4] 5/4 56/13 57/1 57/11
early [1] 21/24                            existence [1] 40/12                       follow [1] 20/21
easy [2] 8/14 60/7                         existing [1] 60/14                        follow-up [1] 20/21
Edelman [6] 22/24 23/13 26/9 30/19         exists [3] 60/11 67/17 67/20              following [1] 1/21
41/10 61/7                                 expert [1] 19/6                           Foodonic's [2] 10/2 10/4
Edelman's [1] 40/21                        explain [2] 50/9 54/11                    FOODONICS [10] 1/3 1/13 3/8 3/19 3/22
effect [1] 35/3                            explained [1] 50/19                        29/5 29/6 44/5 44/21 45/4
effort [1] 57/6                            explanation [2] 14/20 18/12               Foodonics' [5] 8/8 9/23 9/25 42/24 45/6
eight [2] 8/12 11/12                       extend [1] 27/20                          Foodonics/Jack [1] 44/5
either [10] 4/17 22/23 32/12 32/12 36/23   extension [1] 11/15                       foot [1] 45/20
37/10 52/23 53/16 54/15 56/19              extent [3] 13/3 27/4 62/11                footnote [1] 45/5
elderly [2] 30/2 30/23                     extra [1] 5/17                            foregoing [1] 72/9
electronically [1] 59/19                   eyes [2] 50/12 50/15                      forgot [1] 36/22
else [2] 8/3 24/23                                                                   form [1] 18/23
email [27] 6/20 6/22 7/24 9/13 9/19        F                                         formal [3] 40/20 69/7 71/10
17/25 18/1 18/6 20/22 21/3 21/9 25/24      face [1] 8/22                             format [2] 44/19 44/21
30/24 32/18 33/3 33/4 35/6 40/15 47/17     fact [16] 7/8 12/5 36/13 37/16 37/20 41/2 forth [3] 9/3 23/1 29/23
47/18 53/8 59/4 62/8 62/25 63/6 68/9        41/10 43/22 46/9 47/24 48/25 58/9        forthcoming [1] 47/24
70/15                                       58/14 61/20 61/21 61/24                  forward [2] 46/20 62/18
emailed [1] 17/22                          factor [1] 65/17                          forwarded [1] 32/25
emailing [1] 20/8                          factors [8] 11/3 13/9 13/10 17/19 18/14   fought [1] 45/23
emails [28] 17/22 18/10 19/14 21/7 21/12    18/15 18/18 67/9                         found [2] 8/1 44/18
21/13 21/21 25/1 26/11 26/12 27/10         facts [4] 13/16 16/17 40/9 66/25          four [1] 18/18
27/13 27/19 31/24 32/7 32/8 33/16 35/4     factual [1] 16/14                         fourth [1] 37/12
35/8 41/19 59/3 59/10 61/7 62/17 63/15     fail [1] 19/11                            FPR [1] 72/22
63/17 66/15 67/21                          failure [4] 10/11 39/2 64/3 64/6          fraudulent [1] 58/16
emergency [1] 49/18                        faith [1] 13/25                           FRD [2] 19/24 22/4
employee [2] 72/14 72/15                   fall [1] 59/15                            Frian [1] 30/18
end [5] 14/18 52/12 61/16 66/13 67/5       false [2] 19/23 30/9                      front [2] 31/5 65/21
endeavored [1] 56/20                       familial [1] 26/21                        full [3] 45/20 46/18 49/4
engaged [2] 33/20 34/1                     family [1] 34/10                          further [1] 72/13
engagement [1] 23/15                       family-type [1] 34/10                     future [1] 29/12
Engineering [1] 10/15                      far [4] 16/15 16/16 64/12 67/10
enough [1] 34/17                           fast [2] 14/25 46/11                      G
entered [1] 8/11                           February [4] 1/18 3/2 22/20 72/19         gas [2] 45/20 60/8
                                           25/21 27/8 27/11 28/14 31/5 31/7 33/7       31/15 33/3 33/24 53/8 53/11 53/17
G                                          33/11 34/12 35/4 35/4 36/4 37/22 38/1       hundreds [3] 17/24 22/22 65/23
gasoline [1] 58/8                          39/6 39/24 41/18 41/23 43/2 45/23           husband [1] 27/19
gathered [1] 31/20                         45/25 45/25 46/19 48/8 49/22 52/9           hypothetical [1] 33/8
gave [3] 36/9 43/3 43/5                    52/23 55/11 56/17 61/18 62/5 62/5 62/7
general [1] 31/2                           62/7 62/8 62/13 63/12 64/9 65/7 66/22
                                                                                       I
generally [4] 19/15 26/6 53/7 60/6         67/8 69/9 70/5                              I'd [4] 23/25 24/24 28/12 60/24
gentleman [1] 61/3                         haven't [6] 12/24 20/17 23/22 25/10         I'll [11] 12/12 14/7 41/18 41/20 43/1 60/4
Gerheiser [1] 61/2                         45/16 45/17                                  60/17 69/19 70/15 71/9 71/15
get [18] 4/11 7/10 7/17 7/18 26/1 30/8     having [6] 9/18 25/7 32/13 38/8 39/1        I'm [29] 5/21 6/24 14/7 16/24 24/11 28/6
31/19 41/22 43/21 45/14 45/21 48/14        48/12                                        29/8 29/17 29/19 32/19 35/1 35/25 36/1
49/17 49/19 69/12 69/14 69/16 71/21        he [15] 23/14 23/15 25/6 25/7 25/8 25/9      43/1 43/2 44/10 44/12 48/17 50/6 53/23
give [11] 6/22 7/23 24/21 36/6 36/21       26/10 30/6 30/8 36/25 37/1 37/2 39/25        55/13 57/20 59/1 59/21 59/22 59/23
39/9 57/20 59/18 65/20 69/22 69/23         45/12 63/6                                   69/10 69/12 69/20
given [6] 6/19 16/16 43/22 46/9 48/25      he's [1] 45/13                              I've [3] 5/14 10/18 37/25
60/2                                       header [1] 59/5                             idea [8] 18/4 18/9 21/17 25/21 35/17
giving [1] 34/21                           heads [1] 7/22                               62/6 62/13 69/16
gleaned [2] 47/12 47/12                    heads-up [1] 7/22                           ideas [2] 35/5 36/5
go [21] 3/7 3/18 4/22 5/13 9/3 9/5 10/6    hear [1] 67/25                              identification [5] 10/3 10/5 43/8 43/10
12/14 16/20 16/23 17/14 49/17 50/2         heard [1] 1/21                               44/3
50/3 50/5 55/1 55/25 56/16 68/2 70/6       hearing [9] 1/16 8/13 8/15 9/23 10/1 15/7   identified [17] 19/18 27/17 51/19 51/19
71/1                                       69/4 70/22 71/8                              52/5 52/10 56/3 56/6 56/6 56/12 56/14
goes [1] 61/7                              hearings [1] 7/7                             56/17 57/1 57/3 57/11 59/4 59/6
going [24] 4/21 5/9 5/21 6/24 14/7 24/11   heat [1] 49/2                               identifies [1] 41/15
25/25 28/23 29/20 34/25 37/2 39/7          heavily [1] 15/18                           identify [5] 3/18 51/20 54/23 55/2 57/8
39/13 43/2 43/3 43/13 45/1 57/20 58/5      held [2] 20/3 49/8                          identifying [1] 32/10
59/22 69/9 69/10 69/12 69/20               help [5] 20/19 30/3 30/20 30/25 50/5        ignore [1] 68/8
good [9] 3/4 3/5 3/5 4/3 4/5 4/9 5/13      helped [2] 35/25 37/22                      imagine [2] 33/2 44/13
29/13 35/17                                helpful [1] 16/3                            immediate [1] 68/23
got [18] 6/14 6/23 7/14 7/15 7/22 7/25     helping [2] 30/11 40/23                     immediately [1] 65/16
10/18 12/18 25/9 34/10 35/14 43/19         helps [1] 71/7                              immunize [1] 12/5
46/3 48/20 51/11 53/23 63/22 70/24         her [52] 18/8 19/19 21/5 21/12 21/18        implement [2] 30/4 34/17
grant [1] 58/23                            22/24 26/5 26/5 27/4 30/2 30/3 30/6         important [3] 34/17 38/7 49/15
granted [2] 15/23 24/17                    30/8 30/9 30/11 30/11 30/11 30/12           impossible [1] 20/13
gray [9] 2/11 2/13 3/23 7/25 8/8 42/22     30/24 30/24 30/25 31/13 32/2 32/6 32/8      impression [1] 38/7
44/21 47/5 55/19                           32/9 32/14 32/18 32/22 32/25 33/22          inappropriate [2] 66/6 67/15
Gray's [1] 9/14                            34/5 34/12 34/13 35/3 35/20 35/20           INC [3] 1/3 1/13 1/24
gray-robinson.com [1] 2/13                 35/25 36/4 36/7 36/9 36/13 37/18 37/22      incapable [1] 26/12
GRIER [2] 2/10 3/23                        38/6 39/3 40/14 41/4 62/20 66/16 67/21      incarcerated [1] 61/3
grier.wells [1] 2/13                       67/22                                       include [3] 17/15 20/1 56/20
grocery [1] 18/8                           here [47] 3/8 3/11 4/12 6/4 8/6 11/12       including [2] 8/8 60/9
group [4] 21/15 39/21 51/21 66/17          11/14 11/15 11/21 12/12 13/11 15/9          Independent [1] 2/18
guess [7] 24/2 26/17 34/19 42/16 44/13     16/19 17/15 17/22 18/21 19/2 20/8           indicate [1] 63/9
45/24 59/1                                 21/11 21/22 22/8 22/14 23/8 26/2 31/8       indicates [2] 32/23 33/25
guideline [1] 11/1                         33/3 33/15 36/2 37/15 43/2 43/18 43/23      indicating [1] 16/25
Gunster [1] 1/19                           45/12 48/23 49/20 56/3 56/6 56/14           individual [3] 62/8 62/24 64/19
                                           56/21 59/3 59/13 60/19 61/18 62/5           individually [4] 18/2 21/20 24/5 24/13
H                                          65/21 67/17 67/20                           infirm [2] 26/8 40/16
had [30] 7/6 7/8 8/20 15/9 19/3 21/23      hereby [1] 72/7                             information [10] 11/17 20/4 31/20 34/14
25/3 27/3 30/11 30/14 30/15 33/12          herself [11] 17/23 18/5 19/14 20/9 20/25     36/20 36/21 39/9 41/21 44/25 67/23
35/13 38/24 44/23 47/5 51/18 52/6          21/12 32/1 33/17 36/8 41/20 59/10           inherited [5] 34/3 34/4 34/5 34/24 37/23
53/14 53/15 54/1 54/14 54/15 55/1 55/9     hey [1] 46/5                                initial [3] 50/24 53/6 53/6
55/19 61/10 63/6 65/6 68/6                 higher [1] 68/11                            inquiry [1] 62/23
half [1] 12/19                             highlighted [1] 19/16                       instances [2] 32/11 32/12
Halifax [1] 37/7                           highly [1] 21/25                            instead [1] 49/2
hand [3] 5/23 6/24 42/20                   him [2] 23/16 67/25                         instruct [1] 35/20
handed [1] 9/19                            hindsight [1] 32/15                         insulate [1] 21/14
handing [1] 44/12                          hired [4] 30/16 36/25 38/24 50/23           intend [1] 17/1
handled [1] 35/17                          his [4] 23/12 37/3 47/18 64/1               intense [1] 68/12
handout [1] 43/3                           hit [1] 32/18                               intent [1] 57/8
handwritten [1] 65/3                       holding [2] 49/7 57/25                      intentional [2] 13/25 15/8
happen [2] 4/24 25/25                      holds [2] 12/2 64/22                        interactions [1] 60/22
happened [1] 62/13                         holistic [1] 46/14                          interest [6] 28/2 28/4 28/7 42/2 42/5
happening [1] 25/22                        honor [5] 29/19 48/4 64/4 67/14 70/18        42/15
happens [1] 20/24                          Hospital [1] 37/8                           interested [1] 72/17
hard [2] 14/21 46/11                       hours [2] 8/6 8/12                          interim [3] 28/19 28/22 28/25
harsh [1] 60/7                             how [17] 5/25 6/23 7/15 7/15 21/11          INTERNATIONAL [3] 1/3 1/13 3/9
has [15] 7/1 12/24 15/11 20/3 20/7 24/6    27/20 31/18 35/17 39/22 47/9 50/9           interrupt [2] 50/1 55/24
25/4 25/19 25/20 40/7 45/12 62/1 64/14     50/16 50/17 52/12 60/22 62/20 69/22         interrupted [1] 39/18
66/5 70/12                                 however [1] 9/3                             introduced [1] 70/21
have [63] 3/7 3/18 5/22 6/1 9/20 9/25      huh [6] 19/17 28/18 38/5 55/17 59/11        inviting [1] 59/21
12/10 13/23 14/13 14/18 15/8 16/7 18/4     66/10                                       invoke [1] 38/13
18/5 18/8 20/15 21/16 22/1 22/9 23/15      Hulsey [11] 2/18 4/6 20/19 21/19 21/20      involved [3] 17/25 35/14 52/8
                                          know [46] 6/3 7/4 9/2 12/15 15/12 17/2    lost [1] 48/20
I                                         17/23 20/14 20/23 20/24 21/8 21/19        lot [6] 34/7 34/9 34/11 34/11 58/6 60/5
involvement [1] 27/22                     21/24 22/2 22/8 22/10 22/10 25/23         loud [1] 36/2
ironic [1] 14/17                          27/20 32/15 33/9 35/5 37/16 37/16         lower [1] 53/10
irrelevant [2] 14/5 47/13                 37/20 37/22 43/17 46/20 46/23 47/15       lucky [1] 29/17
is [122]                                  49/6 54/20 55/4 55/5 56/13 56/19 58/9
isn't [9] 13/12 14/1 20/4 25/17 58/11     59/14 62/9 63/5 65/13 68/20 69/15
                                                                                    M
 64/9 66/13 66/13 67/7                    69/19 70/7 70/15                          made [3] 27/12 31/9 68/7
issue [20] 7/17 8/14 11/14 15/20 16/1     knowing [1] 56/18                         magnitude [2] 11/8 13/10
 16/3 17/1 41/6 41/24 48/14 48/25 49/1    Kunz [1] 64/24                            main [4] 10/14 13/9 13/9 16/3
 55/10 60/18 65/10 65/15 66/7 66/9 68/7                                             maintain [1] 28/9
 71/16                                    L                                         major [1] 22/17
issues [7] 8/7 37/2 38/8 38/25 40/25    lack [3] 12/8 18/16 67/10                   make [21] 17/3 20/5 22/12 29/4 36/10
 46/20 61/10                            LANINGHAM [2] 2/3 4/1                       36/12 39/2 43/4 43/11 43/16 45/8 48/25
it [168]                                Large [1] 72/7                              55/14 61/12 65/14 67/10 68/1 68/14
it's [57] 6/3 6/21 7/14 7/20 8/14 8/18  last [5] 40/17 42/15 42/21 42/24 44/6       69/6 71/3 71/10
 8/19 10/9 15/4 15/25 17/12 17/18 18/7  lasted [1] 30/7                             makes [1] 27/25
 18/20 19/6 19/23 20/13 20/14 20/16     later [16] 6/24 12/3 14/20 22/9 30/16       making [1] 51/10
 21/1 21/24 23/6 23/10 24/2 25/2 27/6    30/17 30/18 30/19 31/22 35/6 36/6 36/8     managed [1] 30/8
 28/5 29/17 30/25 33/9 33/10 34/25       38/20 52/10 54/22 62/11                    management [1] 28/21
 36/13 36/23 37/9 37/11 37/23 39/15     Laura [4] 1/7 1/10 2/4 2/11                 manner [1] 10/11
 39/25 40/6 41/6 43/22 46/17 47/6 58/24 law [15] 1/19 2/4 4/5 10/9 12/19 18/16      many [6] 5/23 14/15 14/19 44/23 59/3
 60/7 60/14 64/21 66/18 67/17 68/14      19/20 22/25 26/18 27/2 28/5 31/18 51/3     65/23
 68/19 68/20 68/22 68/23 69/1 69/3       66/2 67/19                                 Maplewood [1] 19/24
items [2] 42/23 44/6                    lawsuit [1] 4/13                            mark [9] 23/20 25/5 27/13 30/13 41/3
its [3] 6/10 21/9 64/5                  lawyer [6] 35/21 36/4 36/7 36/9 37/17       41/8 41/11 41/16 43/24
                                         37/18                                      marked [7] 9/20 10/2 10/4 43/7 43/9 44/2
J                                       lawyer's [1] 23/7                           51/24
Jack [1] 44/5                           learn [1] 15/3                              MASTER [2] 1/15 1/17
Jackie [2] 3/25 4/1                     least [4] 32/13 33/11 46/22 47/23           match [1] 56/9
JACKSONVILLE [6] 1/2 1/20 1/25 2/5 2/12 legal [12] 16/14 26/22 30/3 30/6 32/4       material [2] 19/7 47/13
 2/19                                    36/13 37/2 38/8 40/25 59/12 62/12 63/6     materials [1] 5/24
JACQUELINE [1] 2/3                      legally [1] 14/5                            matter [13] 3/8 16/14 16/15 17/17 18/11
Jacques [3] 3/23 38/8 64/3              Lemonik [3] 36/23 64/21 64/21               19/20 26/18 58/9 58/14 59/13 61/17
Jacques' [1] 63/5                       less [5] 11/12 13/11 61/25 66/25 66/25      66/2 67/19
JAMES [2] 2/16 4/5                      let [11] 9/5 31/17 31/19 33/14 46/23        matters [2] 40/5 64/20
January [5] 7/19 8/2 8/4 9/10 9/11       52/20 63/8 69/9 69/14 69/19 70/15          may [6] 24/16 28/11 57/19 63/12 71/20
Jaques [4] 33/4 39/1 39/5 39/12         let's [6] 3/18 3/19 5/13 9/24 26/19 60/7    71/21
Jean [16] 1/7 1/10 26/4 26/10 26/13     letter [7] 23/16 38/16 38/19 39/4 63/4      maybe [9] 14/25 18/6 18/6 18/7 32/15
 26/13 29/25 30/1 30/23 38/24 39/12      63/9 64/1                                  46/17 50/10 59/3 62/14
 40/21 41/2 41/7 41/11 41/16            like [26] 6/25 7/7 7/19 11/15 11/21 12/25   mdemont [1] 2/20
Jean's [1] 41/16                         18/24 21/13 23/25 28/9 28/12 34/9          me [26] 4/7 9/6 9/19 9/24 24/17 29/17
job [1] 11/15                            37/24 40/20 42/20 44/8 47/21 48/1 52/7     31/17 31/19 33/4 33/14 43/3 43/5 46/5
Joel [1] 30/18                           54/1 54/2 55/16 56/10 60/24 68/15          46/25 48/2 50/9 52/20 58/25 60/2 63/8
joint [1] 42/14                          69/18                                      69/9 69/14 69/22 69/23 69/23 71/1
jpost [1] 2/20                          likely [2] 46/21 66/18                      mean [13] 26/11 28/4 33/25 35/8 47/21
Judge [3] 45/11 46/24 71/18             limitation [1] 24/14                        48/1 48/13 52/15 63/7 63/21 63/25 64/9
judgment [1] 68/21                      Limitations [1] 24/15                       66/12
July [2] 6/14 6/17                      limited [2] 49/7 49/8                       means [1] 34/7
June [1] 14/23                          line [3] 24/7 25/6 49/19                    meant [3] 28/5 38/11 42/3
just [49] 4/21 6/2 6/21 7/1 7/14 8/19   lis [2] 4/15 54/6                           medical [1] 61/10
 13/12 14/25 15/4 18/8 18/21 18/24 19/9 list [10] 14/2 18/1 18/8 53/6 53/6 55/4     meet [2] 7/5 8/2
 19/23 20/8 20/16 21/16 22/16 25/9       55/5 56/22 62/24 68/11                     meet-and-confer [2] 7/5 8/2
 25/15 25/17 25/23 26/6 28/8 31/17 32/8 listed [8] 17/15 20/11 28/2 42/23 44/6      meetings [3] 7/5 14/16 65/19
 36/8 52/20 54/11 55/7 59/5 59/22 60/1   45/7 59/3 62/15                            member [2] 14/5 64/7
 60/6 61/6 61/9 61/11 62/18 62/25 63/24 listing [1] 62/7                            memoranda [1] 37/1
 65/6 66/1 66/5 66/22 68/10 69/3 69/14 litigation [9] 21/25 38/13 49/21 62/2 63/3   memorandum [1] 49/13
 69/16 70/3                              63/10 63/21 64/18 65/6                     memorandums [1] 31/21
jvanlaningham [1] 2/7                   little [5] 46/17 48/21 50/19 54/19 69/13    mental [1] 38/6
                                        loans [1] 39/9                              mention [1] 7/3
K                                       log [73]                                    mentioned [5] 6/16 40/14 65/18 67/8 68/9
kept [1] 45/17                          log-in [1] 70/8                             merit [1] 18/14
kick [1] 68/4                           logs [8] 8/9 14/16 17/12 28/19 44/9         Merlin [2] 37/10 65/2
kind [5] 33/6 34/10 39/19 40/24 40/25    44/15 44/24 47/23                          MICHAEL [2] 1/15 2/16
kinds [2] 61/21 61/24                   long [5] 16/10 16/16 32/5 63/6 67/4         mid [1] 63/3
KLEMPF [29] 1/6 1/7 1/9 1/10 3/9 3/23   look [20] 11/22 15/1 33/5 41/13 41/25       MIDDLE [3] 1/1 10/21 64/25
 4/7 23/20 24/5 24/7 24/22 25/5 30/2     44/8 55/14 55/16 56/16 56/24 58/25         might [12] 21/3 21/4 22/9 31/9 32/2 33/7
 30/23 31/6 33/4 38/9 38/24 39/1 39/5    59/6 59/9 59/15 59/20 63/22 66/12          34/19 34/20 37/22 51/2 60/22 69/14
 39/12 39/12 40/14 40/15 40/21 41/2      66/18 69/14 69/18                          Mike [1] 4/8
 41/7 61/8 64/3                         looked [6] 6/25 7/15 7/19 25/7 47/16        million [2] 19/5 66/4
Klempf's [2] 27/13 44/5                  56/10                                      mind [1] 37/3
Klepmf [1] 29/25                        looking [3] 15/15 24/9 61/6                 minor [1] 48/19
knew [2] 35/13 65/19                    looks [2] 47/21 48/1                        missed [2] 52/18 57/9
                                         negotiate [1] 30/21                        opportunity [1] 57/21
M                                        net [1] 51/2                               oppose [2] 61/14 71/13
mistake [1] 57/10                        never [10] 6/14 25/8 25/8 52/23 58/12      opposition [1] 13/21
mitigating [2] 11/24 12/4                58/12 58/13 58/13 65/18 68/9               order [6] 8/11 29/21 53/20 60/17 71/1
modify [1] 35/12                         new [2] 34/1 60/13                         71/16
moment [1] 66/8                          no [39] 1/5 4/19 5/19 7/23 8/21 11/15      orders [2] 45/17 68/8
Montana [2] 10/18 57/24                  13/21 13/24 15/24 16/7 18/4 18/8 18/11     ore [3] 71/5 71/6 71/9
month [2] 11/20 11/25                    18/11 18/11 19/11 20/2 20/15 21/16         organize [1] 20/20
months [13] 6/10 11/12 12/3 12/18 13/13 25/21 26/2 26/14 27/1 27/12 31/17 36/7      organized [1] 32/6
14/20 14/23 15/5 16/15 19/4 22/14        39/7 39/19 39/19 44/24 46/4 49/14          organizing [1] 20/25
65/15 67/9                               58/22 62/6 62/13 67/1 67/2 67/24 71/3      originally [2] 53/25 54/21
more [13] 6/6 20/13 26/6 39/6 41/1 41/18 non [2] 7/2 28/12                          other [25] 5/24 11/9 13/9 15/18 16/3
49/20 49/20 51/10 58/8 65/22 65/24       non-disputed [1] 28/12                     16/25 19/10 27/16 35/21 37/24 44/18
69/13                                    non-privileged [1] 7/2                     47/14 50/24 53/12 53/16 53/17 54/9
morning [6] 3/3 3/4 3/5 4/3 4/5 4/9      none [5] 32/7 46/10 54/7 61/1 61/11        55/22 56/7 57/24 61/16 66/24 67/9
most [7] 11/7 13/17 14/6 14/11 32/12     North [2] 2/4 2/11                         68/19 68/24
45/12 64/23                              Northern [1] 10/17                         others [4] 13/13 52/9 56/14 64/10
mostly [1] 27/18                         not [89]                                   otherwise [2] 19/22 40/9
motion [21] 3/12 4/12 4/14 5/1 5/14 5/18 Notary [1] 72/6                            ought [1] 33/5
8/10 13/19 15/22 17/13 29/23 38/15       note [1] 24/24                             our [42] 4/24 7/6 8/25 9/4 10/7 10/7
39/5 45/5 45/14 56/18 59/7 59/10 69/5 notes [6] 31/21 32/14 37/1 62/18 65/3         10/16 12/12 12/15 12/17 14/3 14/17
71/6 71/10                               72/11                                      17/12 19/9 27/1 29/23 29/25 30/18
motions [1] 60/9                         nothing [7] 12/9 19/2 24/20 24/23 25/4     31/18 34/12 34/18 34/18 38/15 40/10
move [5] 14/5 19/1 46/20 68/15 69/6      41/1 64/22                                 40/10 44/19 45/19 45/20 45/22 47/6
moved [1] 18/25                          notice [3] 1/16 6/14 33/16                 47/19 48/13 48/19 48/21 49/4 49/12
Mr [6] 4/4 23/13 23/20 29/15 50/1 60/3   noticed [1] 4/12                           50/20 51/7 58/10 58/12 59/19 65/22
Mr. [22] 5/16 13/18 14/8 22/23 22/24     notwithstanding [1] 24/15                  ours [2] 18/25 65/16
24/7 26/9 29/15 29/15 37/17 37/17        November [1] 14/13                         out [8] 8/1 10/22 24/4 36/2 39/10 39/23
37/21 37/21 47/17 47/17 50/10 50/16      now [13] 9/22 15/10 26/15 27/14 28/24      44/9 66/1
57/22 61/7 63/9 63/25 67/13              49/1 49/1 52/19 63/25 69/3 69/9 69/13      outside [1] 59/16
Mr. Blackburn [3] 22/23 37/17 37/21      69/21                                      over [9] 7/13 30/7 32/5 32/13 38/9 40/16
Mr. Brust [3] 37/17 37/21 63/25          number [12] 3/10 3/14 3/16 8/7 10/13       40/16 45/23 50/15
Mr. Brust's [1] 63/9                     15/11 24/12 33/16 35/8 44/1 44/4 53/10     own [5] 21/9 32/8 32/9 45/9 67/22
Mr. Demont [1] 29/15                     numerous [4] 7/5 19/18 26/10 26/12
Mr. Dix [3] 47/17 50/10 50/16                                                       P
Mr. Edelman [3] 22/24 26/9 61/7          O                                          P.A [2] 2/4 2/11
Mr. Klempf [1] 24/7                      objection [5] 7/1 11/4 12/25 28/1 43/19    page [10] 24/13 31/19 36/15 36/17 37/12
Mr. Post [3] 29/15 57/22 67/13           objections [3] 11/6 11/21 12/22            42/21 42/24 44/6 45/5 57/4
Mr. Post's [2] 13/18 14/8                objects [1] 13/2                           pages [3] 31/19 56/4 72/10
Mr. Santana's [1] 47/17                  obligations [1] 12/11                      paid [1] 23/16
Mr. Steif [1] 5/16                       obvious [1] 44/13                          Palm [1] 22/3
Mrs [1] 40/15                            obviously [3] 8/25 53/13 59/16             papers [1] 5/15
Ms [2] 33/17 61/8                        occurred [2] 14/6 67/6                     paragraph [3] 24/9 57/4 64/22
Ms. [11] 17/22 18/3 19/14 22/18 23/20    October [3] 14/12 61/6 64/1                parallel [1] 4/22
24/3 24/5 24/6 27/19 60/19 66/15         odd [1] 6/12                               part [9] 7/11 15/23 23/12 39/11 41/21
Ms. Klempf [1] 24/5                      off [5] 28/17 52/11 54/8 54/24 57/22       47/4 48/19 69/7 71/10
Ms. Srochi [8] 17/22 18/3 19/14 22/18    offering [1] 39/5                          particular [1] 13/14
23/20 24/6 60/19 66/15                   office [2] 14/6 34/12                      particularly [1] 17/21
Ms. Srochi's [2] 24/3 27/19              officer [1] 64/7                           parties [12] 3/20 9/23 9/25 29/6 29/24
much [11] 13/1 16/12 16/12 40/20 53/10 oh [2] 4/1 39/8                              32/21 42/9 44/21 45/3 45/6 56/2 72/14
65/22 66/24 66/25 69/8 70/17 71/17       okay [36] 4/21 5/13 6/2 9/17 10/6 10/19    parties' [3] 44/18 64/4 72/15
multifactor [1] 10/23                    16/20 24/11 28/14 29/2 29/13 29/13         partners [2] 4/8 19/24
multiple [5] 42/8 42/9 60/9 61/21 65/10  29/18 31/11 35/16 39/18 42/18 51/17        party [7] 7/12 7/21 31/3 40/23 42/14 45/7
must [1] 10/10                           52/3 53/19 54/18 55/7 56/9 57/5 57/7       53/12
my [13] 4/8 24/16 29/1 38/15 50/12       57/16 57/16 66/20 67/13 68/13 68/25        pass [7] 50/25 51/4 51/5 51/8 52/1 52/1
52/12 56/21 57/6 57/8 57/10 64/15        70/10 70/13 70/23 71/13 71/21              52/17
71/16 72/10                              once [3] 7/8 40/6 65/11                    pays [1] 23/6
myself [4] 31/7 33/24 59/21 62/18        one [35] 7/14 8/14 12/24 16/25 20/12       pedal [1] 45/21
                                         23/25 28/14 28/17 29/3 29/15 29/17         pendens [1] 4/15
N                                        31/8 35/23 35/24 36/22 37/22 42/16         pending [1] 5/1
names [1] 51/3                           44/17 45/11 49/9 50/10 53/3 57/13          people [7] 27/17 30/1 41/3 56/11 56/12
nature [1] 64/19                         57/13 60/9 60/19 61/15 64/12 65/16         56/17 56/22
navigate [2] 30/25 40/24                 66/12 68/19 68/24 69/2 70/11 70/18         per [1] 49/14
nearly [1] 6/9                           One's [1] 42/14                            percent [1] 29/8
necessary [1] 58/24                      one-after-the-other [1] 68/24              perform [1] 64/6
need [16] 5/17 18/19 23/13 26/1 26/19    one-sided [1] 8/14                         performed [2] 51/5 53/14
39/9 45/10 53/22 58/22 59/6 59/9 59/24 ones [5] 10/14 19/15 27/17 54/23 59/16       perhaps [2] 9/2 15/4
66/11 66/18 70/5 70/16                   ongoing [1] 63/19                          period [5] 11/1 30/8 32/5 40/13 63/13
needed [7] 26/4 26/5 27/4 30/4 32/3      only [15] 6/13 7/14 8/1 31/5 39/23 40/20   periodically [1] 40/16
32/20 62/24                              41/11 45/1 49/8 57/15 58/17 62/3 65/16     person [3] 26/19 26/19 26/23
needs [5] 19/21 21/9 26/20 46/13 46/14   66/1 70/11                                 personally [1] 21/5
negated [2] 27/5 27/6                    operated [1] 39/22                         persons [3] 56/5 57/13 58/15
negates [1] 60/21                        Opinion [1] 62/3                           phone [2] 32/13 62/15
                                         prong [1] 38/14                            release [1] 64/14
P                                        proof [1] 40/5                             relevance [5] 50/8 50/25 51/5 51/8 52/11
phrased [1] 48/5                         proposition [2] 22/5 23/3                  relevancy [1] 47/19
pick [2] 46/2 48/12                      protected [5] 13/4 19/25 21/3 31/22 61/25  relevant [8] 17/8 17/9 51/11 51/14 51/18
picked [3] 7/25 9/14 45/22               protocol [10] 31/13 33/23 33/25 34/6 34/7   51/23 52/13 52/24
picking [1] 48/13                        34/8 35/24 47/5 67/1 68/20                 relied [2] 30/2 30/24
pink [1] 56/22                           prove [2] 30/1 40/9                        relief [6] 45/15 49/5 49/17 49/18 58/20
place [3] 1/19 1/21 53/17                provide [3] 31/22 40/3 69/22                58/23
plaintiff [6] 1/4 2/8 2/14 3/13 3/15 40/9provided [6] 6/16 25/4 32/5 56/25 62/12    rely [3] 17/4 49/12 60/1
plaintiff/counter-defendant [1] 3/13     67/22                                      relying [3] 10/20 41/4 41/7
Plaintiffs [1] 1/11                      providing [1] 32/4                         removal [1] 29/9
platform [1] 69/23                       proving [1] 20/16                          remove [1] 38/2
point [14] 16/8 17/9 21/11 24/4 37/19    provision [1] 24/1                         removed [4] 37/25 53/13 53/20 53/21
38/11 39/23 44/9 44/19 46/3 46/16        Public [1] 72/6                            report [2] 19/6 72/8
58/12 61/1 70/19                         punitive [1] 19/5                          reported [1] 1/22
policy [2] 20/18 21/19                   purpose [6] 17/17 25/19 25/20 27/11 41/8   Reporter [4] 1/23 1/23 72/6 72/22
popped [1] 32/18                         52/16                                      REPORTER'S [1] 72/1
position [1] 52/21                       purposes [2] 34/16 62/12                   Reporting [1] 1/24
possession [1] 33/10                     PURSUANT [2] 1/16 33/23                    represent [1] 23/4
possible [2] 45/8 60/5                   put [7] 30/6 32/16 32/19 39/22 45/5 60/8   representation [3] 40/20 40/21 42/14
POST [7] 2/16 4/4 4/5 29/15 50/1 57/22   62/17                                      represented [3] 23/4 23/14 41/10
67/13                                    putting [1] 66/7                           represents [1] 23/5
Post's [2] 13/18 14/8                                                               request [2] 12/23 58/19
power [11] 23/23 24/4 24/6 24/21 24/24 Q                                            requested [2] 11/16 58/23
25/3 26/7 27/6 41/1 41/5 60/20            question [11] 28/14 31/24 36/24 37/14     requests [2] 29/5 52/22
powers [8] 1/22 1/24 24/12 24/16 24/17     38/10 51/25 52/12 54/19 57/14 61/14      require [2] 11/25 49/17
72/5 72/21 72/21                           70/18                                    required [3] 16/15 17/11 18/18
precise [1] 42/10                         questions [5] 41/19 41/23 49/23 50/5      requirement [1] 18/17
predate [1] 33/17                          55/23                                    requirements [1] 17/13
predominantly [1] 23/1                    quick [1] 55/22                           requires [1] 28/10
prefer [2] 70/3 70/5                                                                requiring [1] 19/3
premise [1] 17/4
                                          R                                         reserve [1] 28/12
prepare [1] 15/2                          raise [1] 68/17                           resolution [1] 5/2
prepared [4] 17/16 51/7 65/3 65/5         raised [1] 55/10                          resolve [2] 27/24 60/8
preserve [1] 37/3                         rather [2] 34/11 48/12                    resolved [2] 27/18 46/21
pressing [1] 19/10                        Raton [1] 65/2                            resources [2] 45/19 68/3
presumptively [1] 12/17                   read [5] 5/14 47/21 50/6 52/4 69/12       respect [2] 39/1 42/19
pretenses [1] 30/10                       reading [1] 61/18                         respectfully [5] 58/3 58/19 59/8 67/18
pretty [1] 13/1                           ready [1] 3/3                              68/1
primary [2] 8/25 9/4                      real [1] 21/11                            respective [1] 47/19
principle [1] 23/9                        really [11] 13/2 17/21 18/8 20/10 28/4    respond [1] 57/19
prior [4] 22/24 47/20 47/25 66/15          36/1 42/3 42/4 61/16 64/23 69/25         response [28] 3/15 5/18 5/21 7/4 11/21
priority [1] 68/11                        reason [1] 67/6                            13/1 13/20 13/22 14/3 15/12 18/13
private [1] 28/20                         reasonable [1] 46/15                       23/24 28/3 28/15 29/6 29/25 31/18
privilege [111]                           rebut [1] 25/13                            36/17 40/10 42/3 47/16 50/20 52/4
privileged [22] 3/12 7/2 7/23 8/24 18/6   receive [1] 7/16                           53/24 56/4 56/5 56/14 64/2
20/22 21/8 21/15 21/16 25/19 33/12        received [2] 7/13 25/18                   responses [2] 6/25 12/23
37/6 40/8 44/7 51/3 51/20 52/2 52/10      recipient [1] 19/19                       responsive [4] 29/5 51/25 52/14 52/22
53/12 62/10 62/14 62/19                   recipients [1] 45/8                       rest [2] 7/20 16/21
privileges [2] 46/1 49/11                 recitals [1] 39/16                        result [2] 11/19 15/24
probably [9] 4/23 11/7 13/23 14/13 22/21 recognize [1] 46/7                         results [1] 65/15
25/25 48/5 66/19 70/3                     recommend [1] 60/24                       retained [2] 21/23 23/4
problem [2] 30/5 38/1                     record [12] 3/8 9/16 9/19 43/2 43/24 69/1 reversal [1] 12/6
procedural [1] 14/2                        69/3 69/7 71/1 71/8 71/11 72/10          reverse [1] 29/20
procedure [2] 36/10 37/19                 redeem [1] 30/9                           review [10] 47/18 50/23 50/25 51/5 51/8
proceedings [4] 1/15 1/21 71/23 72/9      redemption [8] 30/21 39/14 39/17 41/12     52/17 60/25 67/24 69/11 69/15
process [7] 32/9 34/22 35/24 50/7 51/1     41/13 61/9 63/18 64/13                   reviewed [4] 14/22 48/8 50/8 52/16
51/18 55/8                                reduction [1] 53/9                        reviews [1] 8/18
produce [3] 7/2 8/15 19/11                refer [1] 15/17                           Revocable [2] 1/7 1/10
produced [21] 6/7 6/9 6/10 6/13 6/17      reference [1] 46/1                        Ride [1] 10/15
12/16 13/11 16/5 19/4 33/12 51/11         referenced [1] 14/12                      right [26] 27/15 28/12 29/2 29/21 31/19
51/12 51/15 53/16 54/8 54/15 54/17        references [1] 14/15                       33/19 33/21 35/9 36/18 38/18 48/4 49/8
54/22 55/6 57/14 60/13                    reflect [1] 32/8                           50/21 51/22 53/19 54/4 54/5 57/5 57/12
producing [1] 11/11                       refund [1] 58/18                           65/14 69/3 69/8 69/9 69/21 71/15 71/17
product [15] 13/5 20/12 20/14 20/16 22/5 regard [1] 40/3                            Robinson [7] 2/11 3/23 8/8 42/22 44/22
28/10 32/9 36/14 38/14 61/19 61/23        regarding [2] 6/15 14/15                   47/5 55/19
61/25 62/3 65/1 67/22                     Regency [3] 22/3 61/20 64/17              Robinson's [1] 8/1
production [16] 6/11 8/20 8/20 11/9 12/23 Registered [2] 1/23 72/5                  robinson.com [1] 2/13
13/11 15/7 15/25 47/10 47/20 48/1         relate [3] 22/11 27/21 65/10              Rolland [1] 36/24
52/17 58/1 65/22 66/2 66/3                related [3] 26/6 38/10 42/11              rough [1] 23/12
productions [1] 7/12                      relating [1] 13/17                        RPR [1] 72/22
Professional [3] 1/23 1/23 72/6           relationship [3] 26/22 26/24 42/4         rule [7] 18/14 18/17 31/2 46/11 49/14
professionals [3] 31/16 32/2 62/20        relative [2] 72/13 72/15                   59/6 59/10
                                         she [47] 18/5 18/5 21/19 22/8 22/8 22/19    71/22
R                                         22/23 25/2 25/18 26/4 26/7 26/10 26/12    something's [1] 25/24
ruled [1] 58/1                            26/15 27/3 27/4 30/4 30/11 30/14 30/15    sometimes [1] 32/24
rules [2] 46/2 55/13                      30/23 30/24 31/13 31/14 31/15 32/1        son [6] 26/6 30/6 30/12 30/12 30/24 61/3
ruling [1] 12/6                           32/1 32/9 33/2 33/6 33/22 34/14 34/22     soon [1] 69/19
running [1] 30/5                          35/2 35/13 35/14 35/15 35/15 36/8         sort [19] 6/2 6/3 6/22 8/17 10/8 10/22
runs [1] 18/17                            38/25 39/6 40/17 41/3 61/10 62/17          13/16 14/21 17/3 17/8 21/2 24/7 26/14
                                          62/22 62/22                                27/9 27/13 28/3 35/9 65/13 68/22
S                                        she's [9] 20/8 20/24 25/23 34/10 34/21     sounds [1] 21/13
saga [1] 39/11                            38/8 39/7 57/4 61/8                       Southern [1] 22/4
said [20] 7/1 19/22 20/19 25/22 28/3     sheet [1] 43/5                             spam [2] 8/1 9/14
 28/15 33/22 34/24 35/2 35/3 35/15       shifts [1] 40/8                            speak [1] 26/16
 35/15 35/16 36/4 37/5 37/24 47/18       short [1] 63/12                            SPECIAL [2] 1/15 1/17
 53/24 55/18 68/5                        shorter [1] 16/12                          specific [3] 12/25 15/20 24/1
same [8] 3/24 11/19 20/6 23/8 44/17      should [11] 4/24 14/18 16/5 43/11 46/9     speculate [1] 8/13
 44/20 51/6 59/23                         47/18 48/8 52/23 58/2 59/20 67/7          speculation [1] 40/1
sanctions [2] 8/11 60/9                  shouldn't [2] 15/13 32/16                  spirit [1] 46/18
sandbagging [1] 48/23                    show [5] 10/15 27/9 40/10 44/5 60/22       spoke [1] 26/10
Santana's [1] 47/17                      showed [1] 9/24                            squeezing [1] 39/3
satisfy [1] 22/15                        shown [1] 40/6                             SROCHI [15] 1/6 1/9 3/9 4/7 17/22 18/3
saw [5] 4/14 35/12 38/16 50/14 56/25     shows [2] 42/22 60/19                       19/14 22/18 23/20 24/6 24/22 33/17
say [20] 8/14 13/7 15/18 20/18 26/3      shuffle [1] 48/20                           60/19 66/15 67/21
 26/19 27/11 29/1 31/17 34/11 45/6 46/5 side [4] 50/24 53/17 54/9 56/7              Srochi's [2] 24/3 27/19
 48/4 49/9 49/13 50/4 59/8 61/9 66/22    sided [1] 8/14                             staff [1] 14/4
 67/25                                   signed [1] 24/25                           stand [1] 23/2
saying [13] 15/12 25/24 26/13 28/23 33/3 significance [1] 16/16                     standard [1] 14/1
 33/15 35/12 39/7 41/5 42/5 46/22 52/25 significant [13] 6/21 7/9 8/5 8/10 8/19     standpoint [2] 48/6 48/7
 62/1                                     11/8 15/19 17/21 18/4 20/13 21/11         stands [1] 22/4
says [13] 11/23 12/2 12/25 13/2 14/22     33/15 34/15                               start [2] 3/19 50/17
 19/25 21/18 24/15 28/5 46/13 47/17      silence [1] 18/15                          started [3] 30/7 34/23 51/15
 61/24 62/3                              silly [1] 21/2                             starting [1] 17/9
Schle [1] 71/18                          similar [1] 68/22                          State [4] 4/14 5/1 72/2 72/7
scope [2] 4/17 26/24                     simple [2] 6/20 22/5                       stated [1] 15/20
screenshot [1] 9/24                      simply [2] 41/6 58/8                       states [4] 1/1 10/17 31/13 44/13
se [1] 49/14                             since [4] 3/7 6/13 32/20 43/2              status [1] 46/24
search [3] 32/17 47/8 47/9               singer [1] 71/19                           statutory [1] 64/6
second [9] 12/21 20/12 22/17 43/5 51/7 single [4] 16/9 63/5 64/22 69/15             staying [1] 32/6
 51/25 52/1 52/17 63/25                  sir [2] 5/19 59/25                         STEIF [4] 2/2 3/21 5/16 60/3
second-pass [1] 52/17                    sitting [1] 37/15                          stenographic [1] 72/11
see [7] 3/6 7/4 8/18 39/4 44/8 50/12     situation [2] 36/3 68/23                   stenographically [1] 72/8
 57/2                                    six [3] 14/23 15/5 18/19                   Stephanie [4] 1/22 72/5 72/21 72/21
seek [3] 19/5 26/22 49/17                size [1] 15/3                              Steve [3] 30/17 35/22 38/20
seems [2] 61/25 65/10                    skips [1] 14/19                            still [4] 27/8 27/18 30/12 39/20
seen [3] 12/24 25/10 32/14               slightly [1] 35/12                         stock [2] 30/9 39/8
segued [1] 39/20                         sluggish [1] 60/10                         stocks [1] 39/6
selected [1] 32/1                        small [1] 8/20                             stone [1] 45/13
self [1] 26/15                           Smith [11] 2/18 4/6 20/18 21/18 21/20      stop [3] 56/1 63/8 63/24
self-serving [1] 26/15                    31/14 33/3 33/24 53/8 53/11 53/17         strategy [3] 30/4 34/18 34/20
sellers [1] 41/17                        smithhulsey.com [3] 2/20 2/20 2/21         Street [4] 1/19 1/24 2/4 2/11
send [3] 20/19 26/11 34/15               so [70] 4/21 5/9 5/13 5/22 6/6 9/6 9/17    strike [1] 68/16
sender [1] 19/19                          9/18 10/7 11/14 16/7 20/9 21/13 24/11     stuff [2] 34/11 49/18
sending [1] 20/25                         25/2 27/7 28/6 28/11 30/11 32/15 32/19    subject [6] 17/16 18/11 21/3 29/11 33/11
sense [4] 20/5 27/25 49/16 69/15          34/6 34/8 34/22 35/19 37/11 37/13          56/2
sent [12] 18/5 18/5 18/12 19/14 20/4      37/15 38/11 39/6 39/11 41/9 41/25         subjects [1] 26/16
 22/7 25/18 33/3 33/4 61/22 63/3 65/4     42/16 43/1 43/17 43/23 43/24 44/4         submit [4] 31/10 55/15 67/18 68/6
separate [4] 27/12 28/8 28/10 70/8        44/10 44/19 47/13 47/21 48/15 50/6        substance [1] 32/24
separately [1] 27/24                      50/7 50/19 51/4 51/14 52/3 52/12 52/20    substantial [1] 53/9
September [3] 6/11 6/16 6/19              53/5 53/23 53/24 54/6 55/9 56/2 56/24     substantiative [1] 48/7
serious [1] 66/25                         57/10 57/23 58/19 60/2 62/5 66/7 68/1     such [2] 40/5 69/4
serve [2] 7/25 14/14                      69/4 70/6 70/17 71/9                      sued [1] 58/17
served [4] 7/18 8/4 8/12 9/15            So.2d [1] 23/2                             sufficiency [1] 16/4
service [1] 7/24                         some [26] 5/24 5/24 6/12 8/23 17/15        sufficient [6] 11/16 18/21 19/12 26/18
services [2] 32/4 34/18                   18/22 25/25 28/15 32/11 35/21 37/19        38/13 41/20
serving [1] 26/15                         37/24 52/3 52/4 52/7 52/9 53/11 53/14     sufficiently [3] 17/19 44/16 44/16
set [4] 23/1 29/23 45/13 70/14            53/17 54/13 56/11 56/13 59/2 60/14        suggest [1] 58/3
sets [1] 10/22                            61/10 69/17                               suggested [1] 19/8
settlement [3] 39/14 41/12 41/14         somebody [2] 22/10 61/4                    suggests [1] 34/2
seven [4] 8/12 17/13 18/18 18/19         somehow [1] 34/18                          suing [1] 58/15
several [1] 55/3                         someone [3] 26/20 26/21 57/25              Suite [5] 1/19 1/24 2/5 2/12 2/19
share [3] 35/7 36/5 37/4                 someone's [1] 44/15                        summary [1] 68/21
shared [2] 32/10 32/12                   something [19] 8/3 12/24 17/23 19/22       SunTrust [1] 52/9
shareholder's [1] 64/5                    21/14 22/9 31/15 33/8 33/10 35/3 35/13    supplement [2] 31/7 31/12
shareholders [1] 39/15                    46/8 52/6 54/1 54/2 55/15 55/16 68/10     supplemental [5] 43/12 43/25 61/13 68/16
                                             47/10 47/18 49/19 50/9 51/6 51/15          Tonya [1] 57/2
S                                            51/19 51/25 52/3 54/2 54/3 55/5 57/9       too [7] 5/22 6/21 15/17 16/16 49/15
supplemental... [1] 70/19                    66/11 67/20 71/22                           65/14 68/23
supplies [1] 23/18                          there [84]                                  took [3] 28/16 35/7 52/10
support [2] 27/2 61/12                      there'd [1] 12/9                            tortured [1] 61/18
supported [2] 12/7 61/11                    there's [36] 4/13 8/21 11/3 11/14 13/21     totality [3] 18/20 58/4 67/15
supports [3] 14/3 14/17 67/3                 13/24 15/24 16/7 18/11 19/2 20/2 20/14     tougher [1] 11/15
supposed [1] 18/1                            20/18 22/21 23/19 24/1 24/12 24/20         tracks [1] 4/22
sure [13] 3/21 9/7 9/21 28/6 29/8 29/22      24/23 26/2 26/12 26/14 36/18 42/12         transaction [3] 61/9 63/18 63/20
 32/20 35/25 44/10 50/16 51/10 55/13         42/12 49/14 55/3 55/4 56/23 57/1 60/18     transcript [3] 9/18 23/13 72/9
 60/4                                        60/20 61/24 64/18 65/13 68/20              transmittal [2] 6/20 7/11
surrebuttal [1] 68/15                       therein [1] 67/23                           treat [1] 49/16
                                            these [30] 12/22 15/15 15/16 16/11 17/24    tried [1] 54/11
T                                            20/19 21/8 22/21 30/1 31/24 32/7 34/10     true [6] 14/1 30/1 63/13 64/23 66/19
tab [1] 12/1                                 36/22 38/2 38/8 39/9 40/11 40/17 40/24      72/10
tabbed [2] 5/20 10/18                        40/24 42/12 44/7 45/23 57/13 58/11         trust [28] 1/7 1/7 1/10 6/7 6/10 12/22
table [1] 50/15                              58/25 66/12 69/13 69/17 69/17               15/11 18/9 21/4 22/18 23/4 23/17 23/19
tacit [1] 18/22                             they [102]                                   23/22 24/23 25/4 25/6 25/19 30/13
take [7] 4/24 11/3 34/20 43/3 48/3 60/17    they're [15] 15/18 15/20 17/15 23/21         33/13 40/22 41/16 43/4 43/6 43/16
 71/9                                        28/23 28/23 38/3 42/11 45/16 46/21          43/25 44/4 45/8
taken [3] 1/18 54/8 54/24                    49/3 62/1 62/9 63/19 65/24                 Trust's [3] 43/7 43/9 44/2
takes [1] 10/8                              they've [6] 6/13 13/11 19/3 19/4 19/22      trustee [9] 1/7 1/9 4/7 22/20 23/5 23/7
taking [1] 39/10                             58/17                                       24/18 25/13 66/16
talk [13] 5/21 8/16 8/23 10/14 12/8 18/3    thing [4] 24/8 33/6 53/3 59/23              try [4] 46/19 48/14 58/15 60/4
 20/20 24/1 41/20 46/10 60/7 65/9 65/11     things [11] 5/23 7/7 16/3 20/21 21/8 25/9   trying [4] 49/19 59/23 60/12 60/15
talked [2] 20/23 22/23                       28/9 32/18 34/8 35/5 40/24                 turned [1] 51/15
talking [11] 8/7 11/13 14/7 17/6 39/21      think [49] 4/25 5/6 8/17 8/24 10/9 14/8     Turney [2] 23/1 25/12
 42/17 43/17 63/5 63/20 65/8 70/1            15/6 15/15 16/13 16/13 16/19 18/13         turning [2] 49/2 49/3
talks [1] 40/4                               20/9 21/23 21/24 22/12 22/12 23/8          twice [1] 6/6
TANNER [1] 1/15                              27/23 29/19 33/5 37/11 37/11 37/12         two [5] 6/8 10/13 27/22 61/24 65/14
tax [1] 58/18                                37/13 37/13 38/3 39/2 41/18 43/19          Tyne [2] 15/16 15/22
team [1] 50/23                               46/16 46/21 48/24 53/24 54/10 56/23        type [3] 27/10 34/10 67/11
technical [1] 7/17                           57/10 57/23 58/24 59/23 60/6 66/14         types [2] 16/11 17/11
technically [1] 32/17                        66/18 68/20 69/5 70/4 70/16 70/23          typically [1] 42/7
tell [3] 43/1 50/17 60/10                    70/24
telling [2] 27/12 48/17                     thinking [1] 36/2
                                                                                        U
tension [1] 39/13                           third [11] 7/12 7/21 12/19 24/7 25/6 31/3   Uh [6] 19/17 28/18 38/5 55/17 59/11
tenus [3] 71/5 71/6 71/10                    32/21 37/12 42/14 45/3 45/7                66/10
term [3] 29/1 42/1 42/1                     third-party [2] 7/12 7/21                   Uh-huh [6] 19/17 28/18 38/5 55/17 59/11
terms [4] 32/17 47/10 63/2 64/4             this [99]                                   66/10
test [1] 10/23                              those [29] 4/21 5/15 10/18 16/13 18/15      ultimate [2] 32/22 53/25
testified [2] 23/14 26/9                     19/15 22/20 27/17 29/4 29/9 32/18          ultimately [3] 30/21 37/3 37/4
testify [1] 23/16                            33/16 35/8 36/5 39/16 47/21 52/7 52/7      unconscious [1] 61/5
testimony [1] 68/22                          52/16 53/13 53/19 54/7 55/2 56/5 62/14     under [7] 15/6 16/11 30/9 45/15 58/3
than [9] 6/6 11/12 13/11 15/18 34/12         62/14 64/9 64/14 70/2                      58/22 66/24
 41/2 44/17 48/12 57/24                     thought [4] 32/2 32/8 34/14 37/2            underlie [1] 48/17
thank [10] 4/10 5/15 29/14 44/11 55/8       thoughts [2] 35/4 36/4                      underlying [2] 21/7 21/13
 60/2 69/8 70/17 71/17 71/22                thousand [1] 55/3                           undermines [1] 48/17
that [385]                                  thousands [1] 65/23                         understand [5] 30/3 33/14 44/14 52/21
that's [57] 3/14 3/16 6/6 6/22 7/19 10/16   thread [2] 59/4 59/5                        64/13
 12/1 13/8 13/23 15/4 17/8 17/23 18/4       three [3] 8/6 36/18 42/12                   understanding [2] 56/21 64/15
 18/24 20/9 20/12 22/20 23/8 23/24          through [7] 17/14 30/25 34/25 40/22         understood [2] 42/2 42/8
 24/19 25/18 28/6 29/21 34/22 35/7           40/24 59/24 72/10                          unduly [1] 19/2
 35/11 35/17 35/17 39/11 39/19 39/23        throughout [1] 22/1                         unfortunately [2] 30/5 39/16
 41/14 42/4 42/7 46/7 46/17 48/1 48/4       till [1] 12/12                              UNITED [2] 1/1 10/17
 51/22 53/1 53/1 54/5 54/10 54/18 55/12     time [29] 1/18 1/21 7/13 16/12 19/10        Universal [8] 10/15 10/20 10/21 11/11
 57/9 57/15 60/15 60/19 61/11 64/15          21/12 22/1 25/3 25/25 29/12 31/10 32/6     46/12 46/12 49/6 66/23
 64/21 64/23 65/16 65/25 66/5 66/15          34/13 38/12 40/13 43/23 44/24 46/4         unless [1] 41/18
their [30] 6/11 6/18 6/25 12/22 13/19        47/25 51/6 51/9 52/6 56/5 63/13 63/19      unlikely [1] 21/25
 13/20 13/22 14/18 19/6 23/21 26/4 27/9      66/16 66/25 68/3 69/5                      unrefuted [1] 67/17
 28/17 29/9 33/9 44/8 44/8 45/4 45/6        time-consuming [1] 19/10                    until [3] 30/8 40/17 65/20
 45/9 46/16 48/11 52/22 55/20 56/11         timeline [2] 13/17 14/19                    untimely [3] 12/18 15/25 16/6
 56/18 56/24 56/24 59/2 67/3                timeliness [2] 11/7 43/20                   up [23] 7/9 7/22 7/25 9/14 14/18 15/9
them [35] 13/1 15/17 17/14 17/15 20/20      timely [3] 10/11 10/24 12/17                20/21 29/18 32/18 35/25 37/23 42/20
 20/20 20/22 32/1 32/3 32/3 32/16 32/19     times [2] 7/5 26/10                         46/21 46/22 46/24 46/25 49/3 52/12
 35/6 35/7 35/25 36/6 36/9 40/23 40/23      timing [4] 4/17 16/17 48/6 48/16            56/10 58/13 66/13 68/11 70/14
 46/23 48/13 49/1 51/12 52/11 55/10         timing-wise [1] 48/16                       upon [2] 30/2 30/3
 55/21 56/6 56/9 56/18 57/9 59/3 59/23      tires [1] 68/4                              us [30] 6/20 7/11 8/5 11/5 13/7 14/14
 61/1 66/18 70/6                            title [2] 17/17 18/11                       14/21 20/13 21/2 21/13 29/11 34/15
themselves [2] 3/19 31/21                   today [10] 4/7 4/12 5/23 8/25 31/6 31/9     34/17 34/21 35/5 35/7 36/6 39/9 48/20
then [35] 6/14 9/2 9/24 13/14 13/24          34/25 37/15 43/23 64/16                    49/17 50/17 55/10 55/21 56/25 58/6
 14/21 16/2 17/21 20/20 21/9 25/15 27/8     together [2] 39/22 46/19                    58/17 60/10 65/20 68/1 68/23
 35/6 36/6 36/9 39/4 43/17 45/24 45/25      told [2] 36/7 36/9                          use [4] 32/3 36/10 37/18 62/20
                                           42/10 42/17 45/1 45/18 45/20 48/13           47/22 47/24 48/24 49/6 49/17 55/13
U                                          49/10 49/11 51/6 51/15 51/24 52/7            55/14 55/15 55/16 58/3 58/5 58/8 58/19
used [5] 5/11 7/24 35/24 42/1 42/1         52/13 52/21 52/22 53/11 53/13 53/15          58/21 59/8 59/9 59/15 62/23 67/11
Using [1] 10/25                            53/19 54/7 54/8 54/14 54/14 54/15            67/14 67/18 68/1 68/2 68/3 68/17 69/5
utilized [3] 31/14 31/16 37/21             54/16 54/16 54/24 56/5 56/10 56/13           69/22 69/25 70/2 70/4 70/11 70/14
                                           60/22 62/11 62/15 62/17 63/17 65/20          70/20 71/3 71/7
V                                          65/20 67/21 68/10 69/21                      wouldn't [2] 66/11 70/12
VAN [2] 2/3 4/1                            weren't [4] 27/17 32/20 53/12 68/5           written [1] 11/21
vendor [3] 7/25 9/13 70/14                 West [1] 1/24                                wrong [3] 58/5 65/24 66/1
veracity [1] 61/14                         what [68] 4/24 6/4 6/24 7/19 9/9 16/25       wrongs [1] 65/14
versus [1] 3/9                             17/5 18/4 18/25 20/10 20/24 22/2 22/11       wrote [1] 36/25
very [12] 5/13 8/20 19/4 29/13 45/4        23/17 23/17 25/21 25/22 25/22 25/23
 45/19 61/18 68/11 68/11 69/8 70/17        26/3 26/8 29/6 30/21 33/14 34/6 34/8
                                                                                        Y
 71/17                                     34/8 34/21 35/1 35/7 37/1 38/11 42/4         yeah [18] 5/8 16/23 26/9 26/17 28/22
vetted [1] 34/15                           43/1 43/17 43/22 44/8 45/11 48/1 48/4         35/16 37/11 43/13 43/21 48/15 50/14
viable [2] 13/21 67/2                      48/17 51/2 52/24 53/24 54/10 54/21            53/4 54/12 55/1 55/3 57/18 57/20 71/5
view [2] 27/1 48/19                        55/4 55/5 58/11 58/16 59/1 59/14 60/1        year [1] 30/7
violate [1] 68/8                           60/15 61/17 61/18 61/24 62/1 62/3 62/5       years [4] 6/8 30/2 38/9 40/17
volume [2] 50/22 70/1                      62/17 62/23 64/9 64/21 65/7 69/16            yellow [2] 12/1 22/21
voluminous [3] 19/6 65/22 66/2             69/17 70/4                                   yes [11] 37/9 37/14 42/6 42/10 42/17
volunteered [1] 55/21                      what's [4] 13/7 38/7 58/10 58/11              49/24 56/8 56/8 59/25 71/12 71/14
                                           whatever [3] 44/10 50/4 68/17                yet [1] 33/22
W                                          when [26] 1/21 6/17 7/18 8/14 14/13          you [136]
wait [1] 12/12                             15/2 15/2 17/24 20/24 21/19 32/17            you'd [5] 27/8 56/16 66/17 69/22 70/3
waiting [1] 22/14                          33/18 34/1 35/2 35/14 41/25 47/21 52/6       you'll [1] 7/4
waived [5] 11/18 15/13 49/9 49/11 58/2     53/5 53/9 53/10 54/24 63/3 69/6 69/12        you're [14] 5/9 12/13 18/1 29/2 29/10
waiver [22] 9/1 9/4 10/7 11/25 12/20       71/18                                         29/18 33/14 39/10 43/13 48/3 52/20
13/20 15/24 16/11 16/15 16/19 17/1         where [30] 1/21 12/1 12/15 12/19 16/9         52/25 70/1 71/1
45/15 46/10 49/4 65/15 65/17 66/7          17/22 20/2 20/23 27/19 36/3 36/16            you've [6] 56/3 56/6 57/10 60/2 63/22
66/17 66/21 66/24 67/11 67/14              36/19 36/24 40/18 46/3 46/5 51/5 56/12        70/24
waives [2] 10/12 31/3                      57/25 60/8 61/2 63/6 63/13 66/3 66/13        your [32] 16/21 29/6 29/19 33/18 34/1
want [25] 4/11 9/3 10/14 15/14 15/17       66/13 67/1 67/3 67/11 68/21                   35/2 36/5 36/17 37/14 39/8 42/1 42/2
16/20 24/1 24/4 32/2 35/5 43/21 49/25      whether [7] 11/5 34/16 37/16 59/24 60/13      46/6 47/16 48/4 50/5 50/6 50/14 52/4
50/3 50/4 55/14 55/23 57/17 57/22          62/9 64/18                                    52/21 53/24 55/8 56/3 56/14 66/3 66/4
59/20 59/22 60/6 65/9 65/11 66/22 71/7     which [47] 8/5 8/22 9/8 11/4 13/18 13/25      67/14 69/5 69/10 69/23 70/18 71/18
wanted [2] 6/21 37/3                       14/8 15/13 16/2 17/24 20/23 22/25 23/2       yourself [3] 20/19 35/6 36/6
wants [1] 26/20                            24/3 24/9 25/10 25/12 25/16 27/11
warrant [1] 16/18                          27/13 29/15 31/14 32/24 33/25 35/24
warranted [1] 16/19                        36/22 37/22 40/4 42/22 44/12 45/16
was [147]                                  46/1 47/11 47/12 50/8 52/9 53/6 53/12
wasn't [13] 6/16 7/3 7/22 9/14 11/16       60/21 61/7 61/13 61/25 61/25 62/19
28/22 34/2 41/4 48/23 48/24 63/11 68/7     64/2 64/25 65/4
68/10                                      who [13] 23/6 23/16 23/20 23/20 24/6
waste [1] 68/3                             27/17 40/23 56/13 56/18 56/19 57/2
Water [1] 1/19                             58/15 61/3
wavier [1] 49/14                           whole [3] 10/9 21/14 59/4
way [14] 4/18 6/20 15/20 16/25 21/21       wholesale [1] 64/5
27/12 28/4 30/15 32/6 35/16 39/8 40/20     whose [1] 27/22
56/6 68/17                                 why [9] 8/13 8/18 9/20 16/23 18/12
we [168]                                   39/21 46/22 54/18 67/6
we'd [2] 68/15 70/8                        wide [1] 51/2
we'll [7] 3/7 4/23 8/23 11/22 18/3 43/4    will [8] 4/16 4/25 5/6 5/23 7/2 43/6 43/25
43/23                                      71/21
we're [15] 3/11 4/12 6/4 11/13 14/25       wise [1] 48/16
15/9 17/5 28/24 29/9 41/5 43/17 49/19      withheld [7] 6/15 13/7 16/10 58/17 60/22
58/15 60/15 65/7                           65/17 67/4
we've [8] 7/22 10/13 12/18 22/13 40/6      within [7] 12/16 26/23 26/24 46/17 51/21
43/19 45/19 60/12                          58/20 59/16
wealth [2] 28/20 52/8                      without [4] 14/20 18/13 36/9 45/9
week's [1] 15/5                            won't [3] 8/13 17/14 60/14
well [33] 4/2 4/23 10/16 14/25 23/15       wondering [1] 59/1
28/3 29/19 32/11 35/23 36/1 37/9 38/3      work [22] 13/5 14/4 15/5 20/12 20/14
38/15 38/21 41/22 44/9 45/11 46/16         20/16 22/5 25/22 28/9 32/9 36/13 38/14
47/2 47/15 48/3 48/5 50/17 53/1 54/18      49/20 50/16 50/18 61/19 61/23 61/24
56/23 58/7 61/10 63/8 63/24 68/25 70/4     62/3 65/1 67/21 67/22
71/3                                       worked [1] 50/10
well-phrased [1] 48/5                      working [1] 46/19
WELLS [2] 2/10 3/23                        worth [3] 15/5 15/15 66/4
went [6] 30/7 34/24 53/9 54/2 54/24 67/9   would [65] 5/10 11/25 12/5 14/13 19/9
were [64] 1/22 6/19 7/6 7/7 8/6 9/15       20/21 21/14 27/20 33/8 33/8 33/11
11/13 11/20 27/10 27/11 28/16 28/19        35/11 36/2 36/6 36/10 36/12 36/15
29/4 30/12 31/22 31/25 32/5 32/12          37/14 38/1 38/2 39/23 40/3 42/20 47/8
32/23 32/25 39/20 39/22 42/4 42/6          47/9 47/9 47/10 47/11 47/11 47/12
